            Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 1 of 117



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



UNITED STATES

            v.
                                                              Criminal No. 16-CR-10343-ADB
MICHAEL L. BABICH et al.,

            Defendants.



                        DEFENDANTS’ PROPOSED JURY INSTRUCTIONS

            Pursuant to Federal Rule of Criminal Procedure 30(a) and the Court’s scheduling order,

the undersigned Defendants respectfully submit the following proposed jury instructions.

            Defendants submit their proposed jury instructions in three parts:

            Part I contains Defendants’ proposed preliminary instructions, to be given at the beginning

of trial.

            Part II contains Defendants’ proposed instructions for during trial.

            Part III contains Defendants’ proposed final instructions on matters of evidence, the

substantive law regarding the offense and predicate acts alleged in the indictment, and the jury’s

deliberations.

            Defendants reserve their right to supplement, amend, and withdraw these proposed jury

instructions based on the requests, if any, filed by the government, the ruling of this Court on

Defendants’ pending motion to dismiss and motions in limine, other rulings of the Court before or

during trial, the evidence admitted at trial, and for any other reason.
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 2 of 117



Dated: December 5, 2018                     Respectfully submitted,

/s/ Joseph Sedwick Sollers                  /s/ Tracer A. Miner
Joseph Sedwick Sollers, III                 Tracy A. Miner (BBO# 547137)
(admitted pro hac vice)                     tminer@demeollp.com
wsollers@kslaw.com                          Megan Siddall (BBO# 568979)
Mark Jensen (admitted pro hac vice)         msiddall@demeollp.com
mjensen@kslaw.com                           Demeo LLP
King & Spalding LLP                         200 State Street
1700 Pennsylvania Avenue NW                 Boston, MA 02109
Washington, D.C. 20006                      Telephone: (617) 263-2600
Telephone: (202) 737-0500
                                            Attorneys for Michael Gurry
William H. Kettlewell (BBO# 270320)
bill.kettlewell@hoganlovells.com            /s/ Peter C. Horstmann
Hogan Lovells US LLP                        Peter C. Horstmann (BBO# 556377)
100 High Street                             pete@horstmannlaw.com
Boston, MA 02110                            Law Offices of Peter Charles Horstmann
Telephone: (617) 371-1037                   450 Lexington Street, Suite 101
                                            Newton, MA 02466
Attorneys for Michael Babich                Telephone: (617) 723-1980

/s/ Steven A. Tyrrell                       Attorney for Sunrise Lee
Steven A. Tyrrell (admitted pro hac vice)
steven.tyrrell@weil.com                     /s/ Kosta S. Stojilkovic
Patrick J. O’Toole, Jr. (BBO# 559267)       Beth A. Wilkinson (admitted pro hac vice)
patrick.otoole@weil.com                     bwilkinson@wilkinsonwalsh.com
Weil, Gotshal & Manges LLP                  Alexandra M. Walsh (admitted pro hac vice)
2001 M Street NW                            awalsh@wilkinsonwalsh.com
Washington, D.C. 20036                      Kosta S. Stojilkovic (admitted pro hac vice)
Telephone: (202) 682-7213                   kstojilkovic@wilkinsonwalsh.com
                                            Wilkinson Walsh + Eskovitz LLP
Attorneys for Richard Simon                 2001 M Street NW
                                            Washington, D.C. 20036
/s/ Michael Kendall                         Telephone: (202) 847-4000
Michael Kendall (BBO# 544866)
michael.kendall@whitecase.com               Brien T. O’Connor (BBO# 546767)
Alexandra Gliga (BBO# 694959)               brien.o’connor@ropesgray.com
alexandra.gliga@whitecase.com               Aaron M. Katz (BBO# 662457)
White & Case LLP                            aaron.katz@ropesgray.com
75 State Street                             Ropes & Gray LLP
Boston, MA 02109                            Prudential Tower 800 Boylston Street
Telephone: (617) 939-9310                   Boston, MA 02199
                                            Telephone: (617) 951-7000
Attorneys for Joseph Rowan
                                            Attorneys for Dr. John Kapoor



                                            2
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 3 of 117




                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document will be served on counsel for all parties of
record through the ECF system.

                                            /s/ Kosta S. Stojilkovic
                                            Kosta S. Stojilkovic
                                            Counsel for Dr. John Kapoor




                                               3
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 4 of 117



                                                TABLE OF CONTENTS

I.     PRELIMINARY INSTRUCTIONS ................................................................................ 7
       Duties of the Jury ................................................................................................................ 7
       Juror Conduct ...................................................................................................................... 8
       Nature of the Indictment; Presumption of Innocence ....................................................... 11
       Separate Consideration of Multiple Defendants ............................................................... 14
       Impermissible to Infer Participation from Mere Presence or Association........................ 15
       Preliminary Statement of Elements of Crime ................................................................... 16
       Off-Label Use of Prescription Drugs ................................................................................ 19
       Speaker Program; Patient Support Program ..................................................................... 20
       Bribes and Kickbacks Insufficient to Convict .................................................................. 21
       Direct Shipping ................................................................................................................. 22
       Not Here To Decide Or Opine on Policy .......................................................................... 23
       Evidence; Objections; Rulings; Bench Conferences ........................................................ 24
       Credibility of Witnesses.................................................................................................... 26
       Notetaking ......................................................................................................................... 27
       Outline of the Trial............................................................................................................ 28
       Conduct of Counsel........................................................................................................... 30
II.    INSTRUCTIONS DURING TRIAL ............................................................................. 31
       First Recess ....................................................................................................................... 31
       Publicity—Reminder ........................................................................................................ 32
       Evidence Admitted As to Certain Defendant(s) (If Applicable) ...................................... 33
       Reference to Anti-Kickback Statute (If Applicable) ........................................................ 34
       Reference to Return on Investment or “ROI” (If Applicable) .......................................... 35
III.A FINAL INSTRUCTIONS: GENERAL CONSIDERATIONS .................................. 36
       Juror Attentiveness............................................................................................................ 36
       Duty of the Jury to Find Facts and Follow Law ............................................................... 37
       Presumption of Innocence; Proof Beyond a Reasonable Doubt ....................................... 38
       Separate Consideration of Multiple Defendants ............................................................... 40
       The Government As a Party .............................................................................................. 41
       Conduct of Counsel........................................................................................................... 42
III.B. FINAL INSTRUCTIONS: MATTERS OF EVIDENCE ............................................ 43
       What is Evidence; Inferences............................................................................................ 43
       Kinds of Evidence: Direct and Circumstantial ................................................................. 44
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 5 of 117



      Credibility of Witnesses.................................................................................................... 45
      What is Not Evidence ....................................................................................................... 46
      Improper Considerations................................................................................................... 48
      Defendants’ Constitutional Right Not to Testify .............................................................. 49
      Impermissible to Infer Participation from Mere Presence or Association....................... 50
      Executive or Managerial Role .......................................................................................... 51
      Weighing Testimony of an Expert Witness ...................................................................... 52
      Cautionary and Limiting Instructions as to Particular Kinds of Evidence ....................... 53
      Caution as to Cooperating Witnesses ............................................................................... 54
      Bias or Hostility ................................................................................................................ 57
      Testimony of Law Enforcement Or Government Official ................................................ 58
      Impeachment By Prior Inconsistent Statement ................................................................. 59
      Hearsay Testimony (If Applicable) .................................................................................. 60
      Missing Witness (If Applicable) ....................................................................................... 61
      Character Evidence (If Applicable) .................................................................................. 62
      Statements by Defendant(s) (If Applicable) ..................................................................... 63
      Cross-Examination of Witness on Defendant’s Character (If Applicable) ...................... 64
      Opinion as to Character of Witness to Impeach Witness’s Credibility (If
         Applicable) .................................................................................................................. 65
      Stipulations (If Applicable)............................................................................................... 66
      Charts and Summaries—Admitted As Evidence (If Applicable) ..................................... 67
      Charts and Summaries—Not Admitted As Evidence (If Applicable) .............................. 68
      Markings on Exhibits ........................................................................................................ 69
III.C. FINAL INSTRUCTIONS: ELEMENTS OF THE OFFENSE................................... 70
      Overview of the Indictment .............................................................................................. 70
      The RICO Conspiracy Statute .......................................................................................... 71
      Prejudice from the Word “Racketeering” ......................................................................... 72
      Elements of the Offense .................................................................................................... 73
      First Element: Existence of the Enteprise ......................................................................... 74
      Second Element: Effect on Interstate or Foreign Commerce ........................................... 75
      Third Element: Association or Employment .................................................................... 76
      Fourth Element: Conspiracy To Violate RICO ................................................................ 78
      Fifth Element: Membership in the Conspiracy ................................................................. 80
      Sixth Element: Participation in Conduct or Affairs .......................................................... 82
      Seventh Element: Agreement to Commit Predicate Acts ................................................. 83


                                                                  5
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 6 of 117



        First Racketeering Act: Illegal Distribution of A Controlled Substance .......................... 85
        Second and Third Racketeering Acts: Honest Services Mail and Wire
           Fraud ........................................................................................................................... 87
        Fourth Racketeering Act: Mail Fraud ............................................................................... 91
        Fifth Racketeering Act: Wire Fraud ................................................................................. 93
        Good Faith ........................................................................................................................ 95
        Meaning of “Usual Course of Professional Practice” and “Legitimate
          Medical Purpose” ........................................................................................................ 97
        Fraud By Omission (If Applicable) ................................................................................ 100
        Off-Label Use of Prescription Drugs .............................................................................. 102
        Speaker Programs ........................................................................................................... 104
        Return on Investment or “ROI” ...................................................................................... 105
        Patient Support Programs ............................................................................................... 106
        Bribes and Kickbacks Insufficient To Convict ............................................................... 107
        Direct Shipping ............................................................................................................... 108
        Violation of Company Policy Or Industry Code is Not a Crime (If
           Applicable) ................................................................................................................ 109
        Venue .............................................................................................................................. 110
III.D. DELIBERATIONS AND VERDICT .......................................................................... 112
        Foreperson’s Role; Unanmity ......................................................................................... 112
        Consideration of Evidence .............................................................................................. 113
        Reaching Agreement ....................................................................................................... 114
        Return of Verdict Form ................................................................................................... 115
        Communications With Court .......................................................................................... 116
        Each Defendant Separately; Unanimity .......................................................................... 117




                                                                     6
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 7 of 117
                                                                         I. Preliminary Instructions


                            I.     PRELIMINARY INSTRUCTIONS

                      Defendants’ Proposed Preliminary Instruction No. 1

                                     DUTIES OF THE JURY1

       Ladies and gentlemen: You now are the jury in this case, and I want to take a few

minutes to tell you something about your duties as jurors and to give you some instructions. At

the end of the trial I will give you more detailed instructions. Those instructions will control

your deliberations.

       It will be your duty to decide from the evidence what the facts are. You, and you alone,

are the judges of the facts. You will hear the evidence, decide what the facts are, and then apply

those facts to the law I give to you. That is how you will reach your verdict. In doing so you

must follow that law whether you agree with it or not. The evidence will consist of the

testimony of witnesses, documents and other things received into evidence as exhibits, and any

facts on which the lawyers agree or which I may instruct you to accept.

       You should not take anything I may say or do during the trial as indicating what I think of

the believability or significance of the evidence or what your verdict should be.




       1
           First Circuit Pattern Instruction 1.01 (Updated 10/5/2012).


                                                  7
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 8 of 117
                                                                          I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 2

                                      JUROR CONDUCT2

       To ensure fairness, you as jurors must obey the following rules:

       First, do not talk among yourselves about this case, or about anyone involved with it,

until the end of the case when you go to the jury room to decide on your verdict.

       Second, do not talk with anyone about this case, or about anyone who has anything to do

with it, until the trial has ended and you have been discharged as jurors. “Anyone” includes

members of your family and your friends. You may tell them that you are a juror, but do not tell

them anything about the case until after you have been discharged by me.

       Third, do not let anyone talk to you about the case or about anyone who has anything to

do with it. That includes your family and friends. If you discuss the case with someone other

than the other jurors during deliberations, it could create the perception that you may be

influenced in your verdict by their opinions. That would not be fair to the parties and it may

result in the verdict being thrown out and the case having to be retried. If someone should try to

talk to you, please report it to me immediately.

       Fourth, during the trial do not talk with or speak to any of the parties, lawyers or

witnesses involved in this case—you should not even engage in small talk with any of them. It is

important not only that you do justice in this case, but that you also give the appearance of doing

justice. If a person from one side of the lawsuit sees you talking to a person from the other

side—even if it is simply to pass the time of day—an unwarranted and unnecessary suspicion



       2
         Adapted from First Circuit Pattern Instruction 1.07 (Updated 4/29/13); Eighth Circuit
Pattern Instruction 1.08 (2017); O’Malley et al., Federal Jury Practice and Instructions (Crim.)
§ 10:01 (2018); Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-14 (2018)
(Publicity–Preliminary Statement).


                                                   8
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 9 of 117
                                                                          I. Preliminary Instructions


about your fairness might be aroused. If any lawyer, party, or witness does not speak to you

when you pass in the hall, ride the elevator or the like, it is because they are not supposed to talk

or visit with you. That lawyer, party, or witness lawyer is not being rude, cold, or unfriendly, but

is simply doing what I have ordered all of the lawyers to do in this case.

       Fifth, do not read any news stories or articles about the case or about anyone involved

with it, or listen to any radio or television reports about the case or about anyone involved with

it. That includes information you may find on Facebook, Twitter, Instagram, Snapchat, or other

social media outlets. You must insulate yourselves from all outside information about this case,

to ensure that you decide this case based solely on what comes to you in this courtroom. So,

when you leave here and go to your home and pick up the paper, turn on the television, or logon

to the internet, if you see something about the case, you must put the paper down right away,

change the channel, or close the website.

       Sixth, do not do any research on the internet about anything in the case or consult blogs or

dictionaries or other reference materials, and do not make any investigation about the case on

your own.

       Seventh, do not discuss the case or anyone involved with it, or your status as a juror, on

any social media or look up any of the participants there.

       Eighth, if you need to communicate with me simply give a signed note to my courtroom

deputy to give to me.

       Ninth, do not make up your mind about what the verdicts should be until after you have

gone to the jury room to decide the case and you and your fellow jurors have discussed the

evidence. Keep an open mind until then.




                                                  9
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 10 of 117
                                                                             I. Preliminary Instructions


           These rules exist because each of the defendants is entitled to a fair trial, rendered by an

impartial jury, and you must conduct yourself throughout this trial so as to maintain the integrity

of the trial process. If you decide a case based on information not presented in court, you will

have denied the parties a fair trial and you will have done an injustice. It is very important that

you abide by these rules. Failure to follow these instructions could result in the case having to be

retried.




                                                    10
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 11 of 117
                                                                          I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 3

           NATURE OF THE INDICTMENT; PRESUMPTION OF INNOCENCE3

       This criminal case has been brought by the United States government. I will sometimes

refer to the government as the prosecution. The government is represented at this trial by several

assistant United States attorneys. They are Mr. Nat Yeager, Mr. Fred Wyshak, Mr. David

Lazarus, and Mr. Mark Quinlivan.

       The fact that the prosecution is brought in the name of the United States of America

entitles the government to no greater consideration than that accorded to any other party to a

litigation. By the same token, it is entitled to no less consideration. All parties, whether

government or individuals, stand as equals before the law.

       The defendants are Mr. Michael Babich, Mr. Michael Gurry, Mr. Richard Simon, Ms.

Sunrise Lee, Mr. Joseph Rowan, and Dr. John Kapoor. Each of them is represented by lawyers.

Wick Sollers and Mark Jensen represent Mr. Babich. Tracy Miner represents Mr. Gurry. Steven

Tyrrell represents Mr. Simon. Peter Horstmann represents Ms. Lee. Michael Kendall represents

Mr. Rowan. Beth Wilkinson and Kosta Stojilkovic represent Dr. Kapoor.

       The defendants were officers, executives, and employees of a company called Insys

Therapeutics, which developed and distributed—and, indeed, still develops and distributes—

pharmaceutical medications. One of those medications is called Subsys. Subsys is a pain




       3
          Adapted from First Circuit Pattern Instruction 1.02 (Updated 7/27/2007); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 2-5 (Government As a Party) & Inst. 52-27
(Prejudice from the Word Racketeering) (2018); additional language regarding the presumption
of innocence and burden of proof is adapted from this Court’s preliminary instruction in United
States v. Facteau, No. 15-CR-10076, Dkt. No. 440 at 13 (D. Mass. Aug. 4, 2016).


                                                 11
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 12 of 117
                                                                           I. Preliminary Instructions


medication in the class of medications called Transmucosal Immediate Release Fentanyl, or

TIRF, products.

        Each defendant has been charged by the government with a violation of federal criminal

law related to the sale of Subsys by Insys Therapeutics. Specifically, each defendant has been

charged by the government with conspiring to conduct or participate in the affairs of a criminal

enterprise through a pattern of racketeering activity—that is, they are charged with having

conspired to violate the Racketeering and Corrupt Organizations Act, commonly known as

RICO.

        The word “racketeering” has certain implications in our society. Use of that term in this

statute and in this courtroom should not be regarded as having anything to do with your

determination of whether the guilt of this defendant has been proven. The term is only a word

used by Congress to describe the statute.

        The charge against the defendants is contained in a document known as the indictment.

The indictment alleges that Insys was a criminal enterprise. It further alleges that between May

2012 and December 2015 the defendants and their co-conspirators sought to increase profits for

this enterprise and themselves by conspiring to conduct the affairs of Insys through specific

crimes. In particular, the indictment alleges that the defendants and their co-conspirators agreed:

first, to induce health care practitioners to illegally distribute Subsys by prescribing Subsys

outside the course of professional practice and without any legitimate medical purpose; second,

to induce health care practitioners to breach their fiduciary duty to their patients; and third, to

instruct Insys employees to make materially false statements to insurance companies.

        The indictment is simply the description of the allegations against the defendants; it is not

evidence of anything.



                                                  12
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 13 of 117
                                                                        I. Preliminary Instructions


       Each defendant pleaded not guilty to the charge and denies committing the crime. It is a

bedrock principle of our system of justice that every person accused of a crime is presumed to be

innocent unless and until his guilt is established beyond a reasonable doubt. This presumption of

innocence is critically important. The defendants have the benefit of that presumption

throughout the trial. A defendant may not be found guilty by you unless all of you unanimously

find that the government has proven his or her guilt beyond a reasonable doubt.

       None of the defendants has to prove his or her innocence. They do not have to put on any

evidence. They do not have to testify. It is always the government’s burden to establish guilt by

proving each element of the crimes charged beyond a reasonable doubt. The defendants have the

right to rely upon the failure or inability of the government to establish beyond a reasonable

doubt any essential element of a crime charged against them. That being said, the law does not

require the government to prove guilt beyond all possible doubt. Proof beyond a reasonable

doubt is necessary to convict.




                                                13
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 14 of 117
                                                                          I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 4

             SEPARATE CONSIDERATION OF MULTIPLE DEFENDANTS4

       There are six separate defendants on trial before you. The defendants are being tried

together because the government has alleged that they conspired together to conduct or

participate in the affairs of a criminal enterprise through a pattern of racketeering activity. But

you will have to give separate consideration to the case against each defendant. Do not think of

the defendants as a group; you must return a separate verdict of guilty or not guilty for each

defendant.

       In reaching your verdict for each defendant, bear in mind that guilt is personal and so you

must consider the evidence against each defendant separately. The case against each defendant

stands or falls upon the proof or lack of proof against that defendant alone and your verdict as to

any defendant should not influence your decision as to any other defendant. You may not decide

that one defendant is guilty because you conclude one or more of the other defendants are guilty.




       4
       Adapted from First Circuit Pattern Instruction 1.02 (Updated 7/27/2007); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 3-7 (2018).


                                                 14
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 15 of 117
                                                                         I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 5

                      IMPERMISSIBLE TO INFER PARTICIPATION
                      FROM MERE PRESENCE OR ASSOCIATION5

       As you listen to the evidence in this case, you may not infer that a defendant is a member

of the conspiracy alleged in the indictment merely from the fact that he or she was present at the

time and place when the conspiracy was being carried on and had knowledge that it was being

carried on, assuming you find that such a conspiracy did indeed exist.

       Likewise, you may not infer that any defendant agreed to join the conspiracy alleged in

the indictment merely from the fact that he or she associated with or worked with other people

who were members of the conspiracy, assuming you find that such a conspiracy did indeed exist.




       5
          Adapted from United States v. Diez, 736 F.2d 840, 843, 844 n.1 (2d Cir. 1984) (mere
presence or mere knowledge that a crime is being committed is insufficient); United States v.
McDonough, 727 F.3d 143, 159 (1st Cir. 2013) (mere association or mere knowledge of illegal
activity is insufficient); United States v. Dehertogh, 696 F.3d 162, 168 (1st Cir. 2012) (“[J]ust
being friends with or associating with the wrong people, even if you know they’re committing a
crime, doesn’t make you a criminal and you’re under no obligation to report it.”); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 6-3 and 6-4 (2018).


                                                15
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 16 of 117
                                                                          I. Preliminary Instructions


                      Defendants’ Proposed Preliminary Instruction No. 6

               PRELIMINARY STATEMENT OF ELEMENTS OF CRIME6

       In order to help you follow the evidence, I will now give you a brief summary of the

elements of the crime alleged, each of which the government must prove beyond a reasonable

doubt to make its case.

       As I noted a few moments ago, the defendants are charged with conspiring to violate the

Racketeering and Corrupt Organizations Act, more commonly known as RICO. In order to

establish this charge, the government must prove each of the following things beyond a

reasonable doubt as to each defendant.

       In order to prove that a defendant violated Section 1962(d), the Government must

establish beyond a reasonable doubt each of the following seven elements of the offense:

       First, that at or about the time alleged in the indictment, the enterprise alleged in the

indictment existed.

       Second, that the enterprise alleged in the indictment affected interstate or foreign

commerce.

       Third, that the defendant in question was employed by or associated with the enterprise.

       Fourth, that there was an agreement—also known as a “conspiracy”—among two or

more persons to participate in the conduct or affairs of the enterprise through a pattern of

racketeering activity.




       6
        Adapted from First Circuit Pattern Instruction 1.04 (Updated 6/14/02); United States v.
Ramirez-Rivera, 800 F.3d 1, 18 (1st Cir. 2015); First Circuit Pattern Instruction 4.18.371(1)
(Conspiracy Under 18 U.S.C. § 371; 21 U.S.C. § 846) (Updated 5/9/18); Sand et al., Modern
Federal Jury Instructions (Crim.), Inst. 52-28 (2018); Eleventh Circuit Pattern Instruction O75.2
(RICO—Conspiracy Offense) (2017 ed.).


                                                 16
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 17 of 117
                                                                         I. Preliminary Instructions


        Fifth, that the defendant in question knowingly and willfully agreed to be a member of

the criminal conspiracy alleged in the indictment.

        Sixth, that the defendant in question knowingly and willfully agreed to conduct, or to

participate in the conduct, of the affairs of the enterprise.

        Seventh, that when the defendant in question agreed to become a member of the criminal

conspiracy alleged in the indictment, he or she agreed and specifically intended that a member of

the conspiracy would commit conduct that constitutes two or more racketeering acts.

        I appreciate that I may have said some unfamiliar words, such as “conspiracy,”

“enterprise,” and “pattern of racketeering activity.” These terms have specific legal meanings

that I will explain to you after you have heard all the evidence.

        I just told you that the government must prove beyond a reasonable doubt that the

defendants agreed to commit at least two racketeering acts. The government has alleged that the

defendants agreed to commit the following five racketeering acts: distribution of a controlled

substance in violation of the Controlled Substances Act; honest services mail fraud; honest

services wire fraud, mail fraud, and wire fraud.

        For you to find that a defendant agreed to distribute a controlled substance in violation of

the Controlled Substances Act, you must be convinced that the government has proven beyond a

reasonable doubt that the defendant specifically intended and agreed for health care practitioners

to prescribe Subsys outside the course of professional practice and without any legitimate

medical purpose.

        For you to find that a defendant agreed to commit honest services mail or wire fraud, you

must be convinced that the government has proven beyond a reasonable doubt that the defendant

specifically intended and agreed for health care practitioners to breach their fiduciary duty to



                                                   17
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 18 of 117
                                                                           I. Preliminary Instructions


their patients by prescribing Subsys outside the usual course of professional practice in a manner

that lacked a legitimate medical purpose. You must also find beyond a reasonable doubt that the

defendant specifically intended and agreed for the health care practitioners to deceive their

patients about the nature of the healthcare practitioners’ financial relationship with Insys.

        For you to find that a defendant agreed to commit mail fraud, you must be convinced that

the government has proven beyond a reasonable doubt that the defendant specifically intended

and agreed for Insys employees to make materially false statements to insurance companies

about payments that Insys allegedly provided to healthcare practitioners through the mails.

        For you to find that a defendant agreed to commit wire fraud, you must be convinced that

the government has proven beyond a reasonable doubt that the defendant specifically intended

and agreed for Insys employees to make materially false statements to insurance companies in

telephone calls about insurance coverage for patients who were prescribed Subsys.

        You should understand that what I have just given you is only a preliminary outline. At

the end of the trial I will give you a final instruction on these matters. If there is any difference

between what I just told you, and what I tell you in the instruction I give you at the end of the

trial, the instructions given at the end of the trial govern.




                                                   18
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 19 of 117
                                                                           I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 7

                       OFF-LABEL USE OF PRESCRIPTION DRUGS

       During this trial, the government may offer evidence about the medical practice of

prescribing Subsys and other medications for uses not approved by the FDA—a practice referred

to as prescribing “off-label.” Prescribing and using approved medications off-label is a common

and legal practice in medicine.7 Although the FDA regulates the label that appears on

medications and how pharmaceutical companies may market those medications, it does not

regulate the practice of medicine or how and when physicians prescribe drugs. In fact, it

specifically permits healthcare practitioners to prescribe drugs for off-label use. In other words,

healthcare practitioners are allowed to prescribe a drug for uses for which it has not been

approved by the FDA. A healthcare practitioner is permitted to prescribe a medication for any

indication if it is that healthcare practitioner’s medical judgment that doing so is in the best

interests of the patient.8 An off-label use may even be the kind of care that healthcare

practitioners are expected to provide when treating certain conditions.




       7
          FDA, Understanding Unapproved Use of Drugs “Off label,” <https://www.fda.gov/
forpatients/other/offlabel/default.htm> (last visited Nov. 27, 2018); United States v. Caronia,
703 F.3d 149, 152 (2d Cir. 2012).
        8
          Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 350 (2001) (“[T]he ‘FDA itself
recogniz[es] the value and propriety of off-label use[.]’”) (citation omitted); see also Sita v.
Danek Med., Inc., 43 F. Supp. 2d 245, 262–63 n.13 (E.D.N.Y. 1999); Ortho Pharm. Corp. v.
Cosprophar, Inc., 32 F.3d 690, 692 (2d Cir. 1994); see also 21 U.S.C. § 396 (“Nothing in [the
Federal Food, Drug and Cosmetic Act] shall be construed to limit or interfere with the authority
of a health care practitioner to prescribe or administer any legally marketed device to a patient
for any condition or disease within a legitimate health care practitioner-patient relationship.”);


                                                  19
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 20 of 117
                                                                          I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 8

                 SPEAKER PROGRAM; PATIENT SUPPORT PROGRAM

       During the trial, you may hear evidence that Insys paid healthcare practitioners to speak

to other healthcare professionals about their experience with Subsys over dinner at a restaurant or

other similar venue. Paying a healthcare practitioner to speak to other healthcare professionals

about their experience with Subsys is not illegal. Nor is it illegal to target the high prescribers of

a particular drug to become speakers. Such “speaker programs” are a common way for

pharmaceutical companies to help educate and inform healthcare professionals about the

benefits, risks, and appropriate uses of medications.

       Likewise, you may hear evidence that Insys established a separate department that

contacted insurance companies directly in order to seek approval of insurance reimbursements on

behalf of patients who were prescribed Subsys. Establishing such a department is not illegal.

Such patient support programs have been established by other pharmaceutical companies to help

patients secure reimbursement for their prescriptions.




                                                  20
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 21 of 117
                                                                         I. Preliminary Instructions


                     Defendants’ Proposed Preliminary Instruction No. 9

               BRIBES AND KICKBACKS INSUFFICIENT TO CONVICT

       The government claims that it will offer evidence that bribes or kickbacks were provided

to healthcare providers in order to increase the number of prescriptions they wrote or to increase

the dosage of those prescriptions. The defendants dispute that they agreed to any such bribes or

kickbacks. However, even if you find in the government’s favor on this point, you cannot

convict the defendants on that basis. Rather, as I will explain to you in more detail after you

have heard all of the evidence, the government must prove, among other things, that defendants

agreed and specifically intended for Subsys to be prescribed outside the course of professional

practice and without a legitimate medical purpose.




                                                21
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 22 of 117
                                                                        I. Preliminary Instructions


                    Defendants’ Proposed Preliminary Instruction No. 10

                                      DIRECT SHIPPING

        During the trial, you may hear evidence that Insys engaged in direct distribution or

“direct shipping” to certain pharmacies. Engaging in so-called “direct shipping” to pharmacies is

not illegal.

        Pharmaceutical manufacturers have two main options when distributing their products to

pharmacies. First, the manufacturer can use a large wholesaler. You may have heard of some of

these wholesalers, such as McKesson and Cardinal Health. Second, the manufacturer can use a

third-party logistics company. This second option is often called “direct shipping” because the

manufacturer is not using a wholesaler, but is selling directly to pharmacies, even though a third-

party logistics company is actually arranging storage and transportation of the drug to the

pharmacy.

        Although wholesaling is the dominant way to distribute branded drugs in this country, the

use of a third-party logistics company to “direct ship” to pharmacies is increasingly common.9

And the DEA has acknowledged that “direct shipping’ agreements are not prohibited.”10




        9
          Kathleen Iacocca & Yao Zhao, Resell vs. Direct Models: US Branded Drug
Distribution in the Future, PharmaExec (July 17, 2015), available at
http://www.pharmexec.com/resell-vs-direct-models-us-branded-drug-distribution-future.
        10
           Letter from N. Yeager to defense counsel of Oct. 26, 2018.


                                                22
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 23 of 117
                                                                        I. Preliminary Instructions


                    Defendants’ Proposed Preliminary Instruction No. 11

                     NOT HERE TO DECIDE OR OPINE ON POLICY

       Having mentioned off-label prescribing, speaker programs, and patient support programs,

I want to caution you more generally that this case is not a referendum about healthcare policy in

the United States. Some of you may find the incentive structure that surrounds the delivery of

medical care in this country to be flawed. It may be that you believe that prescription

medications are too expensive. You may have other beliefs about health care policy in this

country.

       But that’s not what this case is about. Your role as jurors in this case is to decide whether

the government has met its burden to prove to you beyond a reasonable doubt that a particular

criminal violation has been committed by one or more of the defendants. Whatever opinions you

may hold about health care policy issues, those beliefs are not relevant to your impartial

evaluation of the evidence in this case.




                                                23
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 24 of 117
                                                                         I. Preliminary Instructions


                      Defendants’ Proposed Preliminary Instruction No. 12

             EVIDENCE; OBJECTIONS; RULINGS; BENCH CONFERENCES11

       I have mentioned the word “evidence.” Evidence includes the testimony of witnesses,

documents and other things received as exhibits, and any facts that have been stipulated—that is,

formally agreed to by the parties.

       There are rules of evidence that control what can be received into evidence. When a

lawyer asks a question or offers an exhibit into evidence, and a lawyer on the other side thinks

that it is not permitted by the rules of evidence, that lawyer may object. This simply means that

the lawyer is requesting that I make a decision on a particular rule of evidence.

       Then it may be necessary for me to talk with the lawyers out of the hearing of the jury,

either by having a bench conference here while the jury is present in the courtroom, or by calling

a recess. Please understand that while you are waiting, we are working. The purpose of these

conferences is to decide how certain evidence is to be treated under the rules of evidence, and to

avoid confusion and error. We will, of course, do what we can to keep the number and length of

these conferences to a minimum.

       Certain things are not evidence. I will list those things for you now:

             1. Statements, arguments, questions and comments by lawyers representing the

                 parties in the case are not evidence.

             2. Objections are not evidence. Lawyers have a duty to their client to object when

                 they believe something is improper under the rules of evidence. You should not

                 be influenced by the objection. If I sustain an objection, you must ignore the




       11
            Adapted from First Circuit Pattern Instruction 1.05 (Updated 6/14/2002).


                                                  24
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 25 of 117
                                                                            I. Preliminary Instructions


               question or exhibit and must not try to guess what the answer might have been or

               the exhibit might have contained. If I overrule the objection, the evidence will be

               admitted, but do not give it special attention because of the objection.

           3. Testimony that I strike from the record, or tell you to disregard, is not evidence

               and must not be considered.

           4. Anything you see or hear about this case outside the courtroom is not evidence,

               unless I specifically tell you otherwise during the trial.

       Furthermore, a particular item of evidence is sometimes received for a limited purpose

only. That is, it can be used by you only for a particular purpose, and not for any other purpose.

I will tell you when that occurs and instruct you on the purposes for which the item can and

cannot be used.

       Finally, some of you may have heard the terms “direct evidence” and “circumstantial

evidence.” Direct evidence is testimony by a witness about what that witness personally saw or

heard or did. Circumstantial evidence is indirect evidence, that is, it is proof of one or more facts

from which one can find or infer another fact. You may consider both direct and circumstantial

evidence. The law permits you to give equal weight to both, but it is for you to decide how much

weight to give to any evidence.




                                                 25
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 26 of 117
                                                                          I. Preliminary Instructions


                       Defendants’ Proposed Preliminary Instruction No. 13

                                CREDIBILITY OF WITNESSES12

        In deciding what the facts are, you may have to decide what testimony you believe and

what testimony you do not believe. You may believe everything a witness says or only part of it

or none of it.

        In deciding what to believe, you may consider a number of factors, including the

following: (1) the witness’s ability to see or hear or know the things the witness testifies to;

(2) the quality of the witness’s memory; (3) the witness’s manner while testifying; (4) whether

the witness has an interest in the outcome of the case or any motive, bias or prejudice;

(5) whether the witness is contradicted by anything the witness said or wrote before trial or by

other evidence; and (6) how reasonable the witness’s testimony is when considered in the light of

other evidence which you believe.




        12
             Adapted from First Circuit Pattern Instruction 1.06 (Updated 6/14/2002).


                                                  26
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 27 of 117
                                                                          I. Preliminary Instructions


                      Defendants’ Proposed Preliminary Instruction No. 14

                                         NOTETAKING13

       I am going to permit you to take notes in this case, and the courtroom deputy has

distributed pencils and pads for your use. I want to give you a couple of warnings about taking

notes, however.

       First of all, do not allow your note-taking to distract you from listening carefully to the

testimony that is being presented. If you would prefer not to take notes at all but simply to listen,

please feel free to do so. Please remember also from some of your grade-school experiences that

not everything you write down is necessarily what was said. Your notes are not evidence. Thus,

when you return to the jury room to discuss the case, do not assume simply because something

appears in somebody’s notes that it necessarily took place in court. Instead, it is your collective

memory that must control as you deliberate upon the verdict.

       Please take your notes to the jury room at every recess. I will have the courtroom deputy

collect them at the end of each day and place them in the vault. They will then be returned to

you the next morning. When the case is over, your notes will be destroyed to protect the secrecy

of your deliberations. These steps are in line with my earlier instruction to you that it is

important that you not discuss the case with anyone or permit anyone to discuss it with you.




       13
            Adapted from First Circuit Pattern Instruction 1.08 (Updated 6/14/2002).


                                                 27
          Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 28 of 117
                                                                              I. Preliminary Instructions


                         Defendants’ Proposed Preliminary Instruction No. 15

                                     OUTLINE OF THE TRIAL14

          I will now give you a brief outline of the trial. The first step in the trial will be the

opening statements. The government in its opening statement will tell you about the evidence

that it intends to put before you, so that you will have an idea of what the government’s case is

going to be. Just as the indictment is not evidence, the opening statement is also not evidence.

Its purpose is only to help you understand what evidence the government expects to put before

you and what the government will try to prove.

          After the government’s opening statement, each of the defendants’ attorneys may, if they

choose, make an opening statement. At this point in the trial, no evidence has been offered by

either side.

          Next the government will offer evidence that it says will support the charge against each

of the defendants. The government’s evidence in this case will consist of the testimony of

witnesses, and it may include documents and other exhibits.

          After the government’s evidence, the lawyers for the defendants may present evidence on

their client’s behalf, but they are not required to do so. I remind you that each defendant is

presumed innocent, and the government must prove the guilt of each defendant beyond a

reasonable doubt. None of the defendants has to show you evidence to prove that he or she is not

guilty.

          After you have heard all the evidence on both sides, the government and the defense will

each be given time for their final, or closing, arguments. In their closing arguments the lawyers




          14
               Adapted from First Circuit Pattern Instruction 1.09 (Updated 6/14/02).


                                                     28
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 29 of 117
                                                                         I. Preliminary Instructions


for the government and the defendants will attempt to summarize and help you understand the

evidence that was presented. I just told you that the opening statements by the lawyers are not

evidence. The same applies to the closing arguments. They are not evidence either.

       The final part of the trial occurs when I instruct you about the rules of law that you are to

use in reaching your verdict. After hearing my instructions, you will leave the courtroom

together to make your decisions. Your deliberations will be secret. You will never have to

explain your verdict to anyone.




                                                29
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 30 of 117
                                                                          I. Preliminary Instructions


                      Defendants’ Proposed Preliminary Instruction No. 16

                                   CONDUCT OF COUNSEL15

       As the trial proceeds, the lawyers for the government or the defendants may object during

the testimony of a witness.

       It is the duty of the attorney for each side of a case to object when the other side offers

testimony or other evidence that the attorney believes is not properly admissible. Counsel also

have the right and duty to ask the court to make rulings of law and to request conferences at the

side bar out of the hearing of the jury. All those questions of law must be decided by me, the

court. You should not show any prejudice against an attorney or his client because the attorney

objected to the admissibility of evidence, or asked for a conference out of the hearing of the jury

or asked the court for a ruling on the law.

       As I already indicated, my rulings on the admissibility of evidence do not indicate any

opinion about the weight or effect of such evidence. You are the sole judges of the credibility of

all witnesses and the weight and effect of all evidence.




       15
            Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-8 (2018).


                                                  30
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 31 of 117
                                                                               II. Interim Instructions


                              II.     INSTRUCTIONS DURING TRIAL

                         Defendants’ Proposed Interim Jury Instruction No. 1

                                           FIRST RECESS16

          We are about to take our first recess. Remember, until the trial is over, you are not to

discuss this case with anyone, including other jurors, members of your household and family,

people involved in the trial, or anyone else. You may not permit others to discuss the case with

you. If anyone approaches you and tries to talk to you about the case, please let me know about

it immediately. Do not read or listen to any news reports of the trial or use the internet or other

tools to do independent research. Finally, you must keep an open mind until all the evidence has

been received and you have heard the arguments of counsel, the instructions of the court, and the

views of your fellow jurors.

          If you need to speak with me about anything, please write me a note, sign it, and give it to

my courtroom deputy, who will give it to me.




          16
               Adapted from O’Malley et al., Federal Jury Practice and Instructions (Civ.) § 102:01
(2018).


                                                   31
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 32 of 117
                                                                             II. Interim Instructions


                      Defendants’ Proposed Interim Jury Instruction No. 2

                                   PUBLICITY—REMINDER17

       Let me remind you once again not to read about the case on the Internet or in the

newspapers, watch any news concerning the case on television or listen to any radio accounts of

the case. Please be mindful of my admonition that you must limit the information you get about

the case to what comes to you in the courtroom through the rules of evidence.




       17
            Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-15 (2018).


                                                 32
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 33 of 117
                                                                             II. Interim Instructions


                      Defendants’ Proposed Interim Jury Instruction No. 3

   EVIDENCE ADMITTED AS TO CERTAIN DEFENDANT(S) (IF APPLICABLE)18

       You are about to hear [description of evidence]. You can consider this evidence only in

the case against [defendant or defendants]. You must not consider that evidence in the case

against the other defendants [preferably identify such defendants by name]. Each defendant is

entitled to have his or her case decided solely on the evidence that applies to him or her.




       18
            Adapted from Third Circuit Pattern Instruction 2.12 (2017).


                                                 33
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 34 of 117
                                                                              II. Interim Instructions


                     Defendants’ Proposed Interim Jury Instruction No. 4

           REFERENCE TO ANTI-KICKBACK STATUTE (IF APPLICABLE)

       The lawyer for the government and this witness have just referred to a federal law called

the Anti-Kickback Statute. The Anti-Kickback Statute is a law that governs relationships

between healthcare companies, like Insys Therapeutics, and healthcare practitioners, like doctors

who prescribe Subsys.

       The defendants are not charged with violations of the Anti-Kickback Statute. Your role

as the jury in this trial is not to determine whether the defendants violated the Anti-Kickback

Statute. The only question that will be asked of you at the end of this case is whether each

defendant engaged in a RICO conspiracy.

       The RICO law and the Anti-Kickback Statute are separate and distinct. You may treat

evidence that a defendant believed that his or her conduct complied with the Anti-Kickback

Statute, or evidence that a defendant tried to comply or encouraged others to comply with the

Anti-Kickback Statute, as evidence that the defendant in question acted in good faith. But you

may not treat evidence that a defendant violated the Anti-Kickback Statute as establishing that he

or she is guilty of the RICO conspiracy charge that is the subject of this trial.




                                                  34
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 35 of 117
                                                                            II. Interim Instructions


                    Defendants’ Proposed Interim Jury Instruction No. 5

                REFERENCE TO RETURN ON INVESTMENT OR “ROI”
                             (IF APPLICABLE)19

       This witness has referred to an “ROI,” or “Return on Investment,” analysis that he

conducted regarding the healthcare practitioners who served as Insys speakers. I instruct you

that the ROI analysis that the witness has described was not a violation of any federal law.

Although you may consider as evidence this witness’s testimony that he conducted the ROI

analysis—and you may give it whatever weight you think it is entitled to—it does not violate any

law for a pharmaceutical company to analyze whether healthcare practitioners whom it is paying

to be speakers are prescribing the company’s product.




       19
           This cautionary instruction is consistent with the final jury charge that Judge Woodlock
gave in United States v. Reichel, No. 15-CR-10324, Dkt. No. 244 (D. Mass. June 17, 2016). As
Judge Woodlock explained, the government must prove a quid pro quo relationship, and a
defendant cannot be convicted “merely because he sought to cultivate a business relationship or
create a reservoir of goodwill that might ultimately affect one or more unspecified purchase or
order decisions.” Id. at 5.


                                                35
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 36 of 117
                                                                               III. Final Instructions
                                                                           A. General Considerations

               III.A FINAL INSTRUCTIONS: GENERAL CONSIDERATIONS

                           Defendants’ Proposed Final Instruction No. 1

                                   JUROR ATTENTIVENESS20

        Ladies and gentlemen, you are about to enter your final duty, which is to decide the fact

issues in the case.

        Before you do that, I will instruct you on the law. You must pay close attention to me

now. I will go as slowly as I can and be as clear as possible.

        I told you at the very start of the trial that your principal function during the taking of

testimony would be to listen carefully and observe each witness who testified. It has been

obvious to me and to counsel that you have faithfully discharged this duty. Your interest never

flagged, and it is evident that you followed the testimony with close attention.

        I ask you to give me that same careful attention, as I instruct you on the law.




        20
             Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-1 (2018).


                                                  36
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 37 of 117
                                                                              III. Final Instructions
                                                                          A. General Considerations

                          Defendants’ Proposed Final Instruction No. 2

               DUTY OF THE JURY TO FIND FACTS AND FOLLOW LAW21

       It is your duty to find the facts from all the evidence admitted in this case. To those facts

you must apply the law as I give it to you. The determination of the law is my duty as the

presiding judge in this court. It is your duty to apply the law exactly as I give it to you, whether

you agree with it or not. You must not be influenced by any personal likes or dislikes, prejudices

or sympathy. That means that you must decide the case solely on the evidence before you and

according to the law.

       You will recall that you took an oath promising to do so at the beginning of the case. In

following my instructions, you must follow all of them and not single out some and ignore

others; they are all equally important. You must not read into these instructions, or into anything

I may have said or done, any suggestions by me as to what verdict you should return—that is a

matter entirely for you to decide.




       21
            First Circuit Pattern Instruction 3.01 (Updated 6/14/2002).


                                                  37
         Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 38 of 117
                                                                               III. Final Instructions
                                                                           A. General Considerations

                            Defendants’ Proposed Final Instruction No. 3

   PRESUMPTION OF INNOCENCE; PROOF BEYOND A REASONABLE DOUBT22

         It is a cardinal principle of our system of justice that every person accused of a crime is

presumed to be innocent unless and until his or her guilt is established beyond a reasonable

doubt.

         The presumption is not a mere formality. It is a matter of the most important substance.

The presumption of innocence alone may be sufficient to raise a reasonable doubt and to require

the acquittal of a defendant. The defendants before you, Mr. Babich, Mr. Gurry, Mr. Simon, Ms.

Lee, Mr. Rowan, and Dr. Kapoor, have the benefit of that presumption throughout the trial, and

you are not to convict any defendant of a particular charge unless you are persuaded of his or her

guilt of that charge beyond a reasonable doubt.

         The presumption of innocence until proven guilty means that the burden of proof is

always on the government to satisfy you that each defendant is guilty of the crime with which he

or she is charged beyond a reasonable doubt. It is a heavy burden, but the law does not require

that the government prove guilt beyond all possible doubt; proof beyond a reasonable doubt is

sufficient to convict. This burden never shifts to the defendants. It is always the government’s

burden to prove each of the elements of the crime charged beyond a reasonable doubt by the

evidence and the reasonable inferences to be drawn from that evidence. Each defendant has the

right to rely upon the failure or inability of the government to establish beyond a reasonable

doubt any essential element of a crime charged against him or her.




         22
              First Circuit Pattern Instruction 3.02 (Updated 4/8/2016).


                                                    38
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 39 of 117
                                                                               III. Final Instructions
                                                                           A. General Considerations

       If, after fair and impartial consideration of all the evidence, you have a reasonable doubt

as to a defendant’s guilt of a particular crime, it is your duty to find him or her not guilty of that

crime. On the other hand, if, after fair and impartial consideration of all the evidence, you are

satisfied beyond a reasonable doubt of a defendant’s guilt of a particular crime, you should find

him or her guilty of that crime.




                                                  39
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 40 of 117
                                                                              III. Final Instructions
                                                                          A. General Considerations

                         Defendants’ Proposed Final Instruction No. 4

             SEPARATE CONSIDERATION OF MULTIPLE DEFENDANTS23

       There are six separate defendants on trial in this case. The defendants are being tried

together because the government has charged that they conspired together to conduct or

participate in the affairs of a criminal enterprise through a pattern of racketeering activity. But

you will have to give separate consideration to the case against each defendant. Do not think of

the defendants as a group; you must return a separate verdict of guilty or not guilty for each

defendant.

       In reaching your verdict for each defendant, you must consider the evidence against each

defendant separately. The case against each defendant stands or falls based on the proof or lack

of proof against that defendant alone. Your verdict as to any defendant should not influence

your decision as to any other defendant. In other words, you may not decide that one defendant

is guilty because one or more of the other defendants are guilty.

       Some of the evidence in this case was limited to one defendant. Let me emphasize that

any evidence admitted solely against one defendant may be considered only with respect to that

defendant and may not enter into your deliberations for any other defendant.




       23
           Adapted from First Circuit Pattern Instruction 1.02 (Updated 7/27/2007); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 3-5 (Consider Each Defendant Separately) and
Inst. 3-7 (Multiple Defendants—One Count) (2018).


                                                 40
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 41 of 117
                                                                             III. Final Instructions
                                                                         A. General Considerations

                          Defendants’ Proposed Final Instruction No. 5

                             THE GOVERNMENT AS A PARTY24

       The fact that the prosecution is brought in the name of the United States of America

entitles the government to no greater consideration than that accorded to any other party to a

litigation. By the same token, it is entitled to no less consideration. All parties, whether

government or individuals, stand as equals before the law.




       24
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-5 (2018).


                                                 41
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 42 of 117
                                                                              III. Final Instructions
                                                                          A. General Considerations

                          Defendants’ Proposed Final Instruction No. 6

                                   CONDUCT OF COUNSEL25

       As you have now seen, sometimes lawyers for the government or for the defendants will

voice an objection in the course of the proceedings.

       As I said at the outset, it is the duty of the attorney for each side of a case to object when

the other side offers testimony or other evidence that the attorney believes is not properly

admissible. Counsel also have the right and duty to ask the court to make rulings of law and to

request conferences at the side bar out of the hearing of the jury. All those questions of law must

be decided by me, the court. You should not show any prejudice against an attorney or his client

because the attorney objected to the admissibility of evidence, or asked for a conference out of

the hearing of the jury or asked the court for a ruling on the law.

       My rulings on the admissibility of evidence do not indicate any opinion about the weight

or effect of such evidence. You are the sole judges of the credibility of all witnesses and the

weight and effect of all evidence.




       25
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-8 (2018).


                                                 42
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 43 of 117
                                                                              III. Final Instructions
                                                                             B. Matters of Evidence

                 III.B. FINAL INSTRUCTIONS: MATTERS OF EVIDENCE

                         Defendants’ Proposed Final Instruction No. 726

                             WHAT IS EVIDENCE; INFERENCES

       The evidence from which you are to decide what the facts are consists of sworn

testimony of witnesses, both on direct and cross-examination, regardless of who called the

witness; the exhibits that have been received into evidence; and any facts to which the lawyers

have agreed or stipulated. A stipulation means simply that the government and the defendants

accept the truth of a particular proposition or fact. Since there is no disagreement, there is no

need for evidence apart from the stipulation. You must accept the stipulation as fact to be given

whatever weight you choose.

       Although you may consider only the evidence presented in the case, you are not limited

in considering that evidence to the bald statements made by the witnesses or contained in the

documents. In other words, you are not limited solely to what you see and hear as the witnesses

testify. You are permitted to draw from facts that you find to have been proven such reasonable

inferences as you believe are justified in the light of common sense and personal experience.




       26
            First Circuit Pattern Instruction 3.04 (Updated 8/10/2007).


                                                  43
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 44 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                          Defendants’ Proposed Final Instruction No. 8

                KINDS OF EVIDENCE: DIRECT AND CIRCUMSTANTIAL27

       There are two kinds of evidence: direct and circumstantial. Direct evidence is direct proof

of a fact, such as testimony of an eyewitness that the witness saw something. Circumstantial

evidence is indirect evidence, that is proof of a fact or facts from which you could draw the

inference, by reason and common sense, that another fact exists, even though it has not been

proven directly. You are entitled to consider both kinds of evidence. The law permits you to give

equal weight to both, but it is for you to decide how much weight to give to any evidence.




       27
            First Circuit Pattern Instruction 3.05 (Updated 6/14/2002).


                                                  44
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 45 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                          Defendants’ Proposed Final Instruction No. 9

                                CREDIBILITY OF WITNESSES28

       Whether the government has sustained its burden of proof does not depend upon the

number of witnesses it has called or upon the number of exhibits it has offered, but instead upon

the nature and quality of the evidence presented. You do not have to accept the testimony of any

witness if you find the witness not credible. You must decide which witnesses to believe and

which facts are true. To do this, you must look at all the evidence, drawing upon your common

sense and personal experience.

       You may want to take into consideration such factors as the witnesses’ conduct and

demeanor while testifying; their apparent fairness or any bias they may have displayed; any

interest you may discern that they may have in the outcome of the case; any prejudice they may

have shown; their opportunities for seeing and knowing the things about which they have

testified; the reasonableness or unreasonableness of the events that they have related to you in

their testimony; and any other facts or circumstances disclosed by the evidence that tend to

corroborate or contradict their versions of the events.




       28
            First Circuit Pattern Instruction 3.06 (Updated 6/14/2002).


                                                  45
Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 46 of 117
                                                                         III. Final Instructions
                                                                        B. Matters of Evidence

                   Defendants’ Proposed Final Instruction No. 10

                            WHAT IS NOT EVIDENCE29

Certain things are not evidence. I will list them for you:

1. Arguments and statements by lawyers are not evidence. The lawyers are not

      witnesses. What they say in their opening statements, closing arguments and at other

      times is intended to help you interpret the evidence, but it is not evidence. If the facts

      as you remember them from the evidence differ from the way the lawyers have stated

      them, your memory of them controls.

2. Questions and objections by lawyers are not evidence. Lawyers have a duty to their

      clients to object when they believe a question is improper under the rules of evidence.

      You should not be influenced by the objection or by my ruling on it.

3. Anything that I have excluded from evidence or ordered stricken and instructed you

      to disregard is not evidence. You must not consider such items.

4. Anything you may have seen or heard when the court was not in session is not

      evidence. You are to decide the case solely on the evidence received at trial.

5. The indictment is not evidence. This case, like most criminal cases, began with an

      indictment. You will have that indictment before you in the course of your

      deliberations in the jury room. That indictment was returned by a grand jury, which

      heard only the government’s side of the case. I caution you, as I have before, that the

      fact that there has been an indictment filed against Mr. Babich, Mr. Gurry, Mr.

      Simon, Ms. Lee, Mr. Rowan, and Dr. Kapoor is no evidence whatsoever of any of




29
     First Circuit Pattern Instruction 3.08 (Updated 7/27/2007).


                                            46
Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 47 of 117
                                                                   III. Final Instructions
                                                                  B. Matters of Evidence

   their guilt. The indictment is simply an accusation. It is the means by which the

   allegations and charges of the government are brought before this court. The

   indictment proves nothing.




                                       47
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 48 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 11

                               IMPROPER CONSIDERATIONS30

       It would be improper for you to consider, in reaching your decision as to whether the

government sustained its burden of proof, any personal feelings you may have about the

defendant’s race, religion, national origin, sex or age. All persons are entitled to the presumption

of innocence and the government has the burden of proof, as I will discuss in a moment.

       It would be equally improper for you to allow any feelings you might have about the

nature of the crime charged to interfere with your decision-making process.

       To repeat, your verdict must be based exclusively upon the evidence or the lack of

evidence in the case.




       30
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 2-11 (2018).


                                                 48
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 49 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 12

            DEFENDANTS’ CONSTITUTIONAL RIGHT NOT TO TESTIFY31

       [If one or more defendants do not testify]: Mr. Babich, Mr. Gurry, Mr. Simon, Ms.

Lee, Mr. Rowan, and Dr. Kapoor [as applicable] chose not to testify in this case. Each

defendant has a constitutional right not to testify because it is the government’s burden to prove a

defendant guilty beyond a reasonable doubt. A defendant is never required to prove that he or

she is innocent.

       As a result, you must not attach any significance to the fact that a given defendant did not

testify. No inference of guilt, or of anything else, may be drawn from the fact that the defendants

did not testify. For any of you to draw such an inference would be wrong; indeed, it would be a

violation of your oath as a juror.




       31
          Adapted from Adapted from First Circuit Pattern Instruction 3.03 (Updated 2/10/2016);
Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 5-21 (2018).


                                                49
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 50 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                        Defendants’ Proposed Final Instruction No. 13

                     IMPERMISSIBLE TO INFER PARTICIPATION
                     FROM MERE PRESENCE OR ASSOCIATION32

       If you find there was a conspiracy, you may not infer that a defendant is a member of the

conspiracy merely from the fact that he or she was present at the time and place when the

conspiracy was being carried on and had knowledge that it was being carried on.

       Likewise, if you find there was a conspiracy, you may not infer that any defendant agreed

to join the conspiracy merely from the fact that he or she associated with or worked with other

people who were members of the conspiracy.




       32
           Adapted from United States v. Diez, 736 F.2d 840, 843, 844 n.1 (2d Cir. 1984) (mere
presence or mere knowledge that a crime is being committed is insufficient); United States v.
McDonough, 727 F.3d 143, 159 (1st Cir. 2013) (mere association or mere knowledge of illegal
activity is insufficient); United States v. Dehertogh, 696 F.3d 162, 168 (1st Cir. 2012) (“[J]ust
being friends with or associating with the wrong people, even if you know they’re committing a
crime, doesn’t make you a criminal and you’re under no obligation to report it.”); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 6-3 and 6-4 (2018).


                                                50
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 51 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                        Defendants’ Proposed Final Instruction No. 14

                         EXECUTIVE OR MANAGERIAL ROLE33

       You have heard evidence that the defendants held executive or managerial positions at

Insys Therapeutics. Even if a defendant holds an executive or managerial position at Insys, that

is not a basis to convict the defendant of the RICO conspiracy charge in the indictment. A

healthcare company executive’s or manager’s failure to correct or prevent misconduct at the

company does not constitute a violation of the RICO statute. In other words, even if you think

that a defendant should have known about certain conduct, should have done more to correct or

prevent such conduct, or should be responsible for the conduct of company employees, you

cannot convict the defendant on this basis. Such considerations have no place in this case.




       33
           As this Court is aware, a healthcare executive’s or manager’s mere failure to “correct
or prevent” healthcare offenses committed by corporate colleagues that he or she is responsible
for overseeing is, at most, a misdemeanor offense under the Food, Drug, and Cosmetic Act.
United States v. Facteau, No. 15-CR-10076, Dkt. No. 395 at 42 (D. Mass. Aug. 4, 2016) (final
jury instructions on “Responsible Corporate Officer” misdemeanor charge).


                                                51
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 52 of 117
                                                                              III. Final Instructions
                                                                             B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 15

                   WEIGHING TESTIMONY OF AN EXPERT WITNESS34

       You have heard testimony from persons described as experts. An expert witness has

special knowledge or experience that allows the witness to give an opinion.

       You may accept or reject such testimony. In weighing the testimony, you should

consider the factors that generally bear upon the credibility of a witness as well as the expert

witness’s education and experience, the soundness of the reasons given for the opinion and all

other evidence in the case.

       Remember that you alone decide how much of a witness’s testimony to believe, and how

much weight it should be given.




       34
            Adapted from First Circuit Pattern Instruction 2.07 (Updated 3/25/2015).


                                                 52
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 53 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                          Defendants’ Proposed Final Instruction No. 16

                       CAUTIONARY AND LIMITING INSTRUCTIONS
                        AS TO PARTICULAR KINDS OF EVIDENCE35

        A particular item of evidence is sometimes received for a limited purpose only. That is, it

can be used by you only for one particular purpose, and not for any other purpose. I have told

you when that occurred, and instructed you on the purposes for which the item can and cannot be

used.




        35
             Adapted from First Circuit Pattern Instruction 3.07 (Updated 6/14/2002).


                                                  53
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 54 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 17

                       CAUTION AS TO COOPERATING WITNESSES36

       You have heard the testimony of [name of witness].

       [He/She]:

       1. provided evidence under agreements with the government; [and/or]

       2. participated in the crime charged against the defendants as a so-called “accomplice”;

            [and/or]

       3. received money [or . . .] from the government in exchange for providing information;

            [and/or]

       4. testified under a grant of immunity.

       [Repeat above for each such witness]

       I will provide you with some cautionary instructions with respect to such witnesses.

       [Immunity—if applicable:] “Immunity” means that the witness’s testimony may not be

used against him or her in any subsequent criminal proceeding. However, if the witness testified

untruthfully, the witness could be prosecuted for perjury or making a false statement, even

though he or she was testifying under a grant of immunity.

       Some people in this position are entirely truthful when testifying. Still, you should

consider the testimony of an immunized witness with greater care than the testimony of an

ordinary witness. You should scrutinize it closely to determine whether or not it is colored in

such a way as to place guilt upon one or more of the defendants in order to further the witness’




       36
         Adapted from First Circuit Pattern Instruction 2.08 & cmt. (Updated 4/1/2015); Sand et
al., Modern Federal Jury Instructions (Crim.), Insts. 7-3, 7-5, 7-8 (2018).


                                                 54
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 55 of 117
                                                                                 III. Final Instructions
                                                                                B. Matters of Evidence

own interests. That is so because immunized witnesses, confronted with the realization that they

can win own freedom by helping to convict another, have a motive to falsify their testimony.

        [Interest in outcome—if applicable:] In deciding whether such a witness is credible,

you must determine whether his or her testimony has been affected by any interest in the

outcome of this case and by any of the benefits her or she has received or will receive from the

government.

        An interest in the outcome creates a motive to testify falsely and may sway the witness to

testify in a way that advances his or her own interests. You should bear that factor in mind when

evaluating the credibility of the testimony of such a witness and accept it with great care.

        This is not to suggest that every witness who has an interest in the outcome of a case will

testify falsely. It is for you to decide to what extent, if at all, the witness’ interest has affected or

colored his or her testimony.

        [Accomplice—if applicable:] You have heard witnesses who testified they were

actually involved in the conspiracy alleged in the indictment, including in the planning and

carrying out of certain activities. There has been a great deal said about these so-called

accomplice witnesses in the summations of counsel and whether or not you should believe them.

        The government argues, as it is permitted to do, that it must take the witnesses as it finds

them. It argues that only people who themselves take part in criminal activity have the

knowledge required to show criminal behavior by others.

        For those very reasons, the law allows the use of accomplice testimony. However, it is

also the case that accomplice testimony is of such nature that it must be scrutinized with great

care and viewed with particular caution when you decide how much of that testimony to believe.




                                                   55
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 56 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

        [Guilty plea—if applicable:] Some of the witnesses you heard from have also pled

guilty to one or more crimes. You may consider the witness’s guilty plea in assessing his or her

credibility, but you are not to consider the witness’s guilty plea as evidence against these

defendants in any way. In other words, you may not infer that a defendant engaged in criminal

conduct or had criminal intent on the basis that the witness before you pled guilty to the same or

similar crime that the defendant is charged with.

       In addition, it is impermissible for you to convict a defendant based solely on the

unsupported testimony of a witness who has plead guilty unless you believe the witness’s

testimony beyond a reasonable doubt.




                                                 56
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 57 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence



                         Defendants’ Proposed Final Instruction No. 18

                                     BIAS OR HOSTILITY37

       In connection with your evaluation of the credibility of the witnesses, you should

specifically consider evidence of resentment or anger that some government witnesses may have

towards one or more of the defendants.

       Evidence that a witness is biased, prejudiced or hostile toward a defendant requires you

to view that witness’ testimony with caution, to weigh it with care, and subject it to close and

searching scrutiny.




       37
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 7-2 (2018).


                                                 57
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 58 of 117
                                                                              III. Final Instructions
                                                                             B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 19

      TESTIMONY OF LAW ENFORCEMENT OR GOVERNMENT OFFICIAL38

       You have heard the testimony of a[name], who is a [law enforcement official/an

employee of the federal government]. The fact that [name] may be employed by the federal

government as a law enforcement or other official does not mean that [his/her] testimony is

necessarily deserving of more or less consideration or greater or lesser weight than that of an

ordinary witness.

       At the same time, it is quite legitimate for defense counsel to try to attack the credibility

of a witness who is a law enforcement or other government official on the grounds that his

testimony may be colored by a personal or professional interest in the outcome of the case.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of

the witness and to give to that testimony whatever weight, if any, you find it deserves.




       38
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 7-16 (2018).


                                                 58
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 59 of 117
                                                                              III. Final Instructions
                                                                             B. Matters of Evidence

                           Defendants’ Proposed Final Instruction No. 20

                IMPEACHMENT BY PRIOR INCONSISTENT STATEMENT39

        You have heard evidence that before testifying at this trial, some witnesses made

statements concerning the same subject matter as their testimony in this trial. For each such

witness, you may consider the earlier statements to help you decide how much of the witnesses’

testimony to believe. If you find that the prior statement was not consistent with the witness’s

testimony at this trial, then you should decide whether that affects the believability of witness’s

testimony at this trial.




        39
             Adapted from First Circuit Pattern Instruction 2.03 (Updated 6/14/02).


                                                  59
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 60 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 21

                         HEARSAY TESTIMONY (IF APPLICABLE)40

       You have heard about a number of statements made outside of court by witnesses who

did not testify here in court. When a witness’s out-of-court statement has been admitted, that

witness’s credibility may be attacked, and if attacked may be supported, in the same manner as if

the witness had testified in court.




       40
            See Fed. R. Evid. 806; Carver v. United States, 164 U.S. 694, 697 (1897).


                                                 60
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 61 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 22

                           MISSING WITNESS (IF APPLICABLE)41

       If it is peculiarly within the power of the government to produce a witness who could

give material testimony, or if a witness, because of [his/her] relationship to the government,

would normally be expected to support the government’s version of events, the failure to call that

witness may justify an inference that [his/her] testimony would in this instance be unfavorable to

the government. You are not required to draw that inference, but you may do so.




       41
            Adapted from First Circuit Pattern Instruction 2.12 (Updated 1/6/2015).


                                                 61
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 62 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 23

                        CHARACTER EVIDENCE (IF APPLICABLE)42

       [Defendant] presented evidence to show that [he/she] enjoys a reputation for honesty,

truthfulness and integrity in [his/her] community. Such evidence may indicate to you that it is

improbable that a person of such character would commit the crime charged, and, therefore,

cause you to have a reasonable doubt as to [his/her] guilt. You should consider any evidence of

[defendant]’s good character along with all the other evidence in the case and give it such

weight as you believe it deserves. If, when considered with all the other evidence presented

during this trial, the evidence of [defendant]’s good character creates a reasonable doubt in your

mind as to [his/her] guilt, you should find [him/her] not guilty.




       42
            Adapted from First Circuit Pattern Instruction 2.19 (Updated 6/14/2002).


                                                 62
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 63 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 24

                   STATEMENTS BY DEFENDANT(S) (IF APPLICABLE)43

       You have heard evidence that [defendant] made a statement in which the government

claims [he/she] admitted certain facts.

       It is for you to decide (1) whether [defendant] made the statement, and (2) if so, how

much weight to give it. In making those decisions, you should consider all of the evidence about

the statement, including the circumstances under which the statement may have been made [and

any facts or circumstances tending to corroborate or contradict the version of events

described in the statement].




       43
            Adapted from First Circuit Pattern Instruction 2.11 (Updated 5/18/17).


                                                 63
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 64 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 25

       CROSS-EXAMINATION OF WITNESS ON DEFENDANT’S CHARACTER
                          (IF APPLICABLE)44

       The prosecution asked certain questions on cross-examination of the defendant’s

character witness about specific acts supposedly committed by the defendant. [Adjust

identification of defendant as appropriate.] I caution you that the prosecution was allowed to

ask these questions only to help you decide whether the witness was accurate in forming his

opinion or in describing the reputation of the defendant’s character. You may not assume that

the acts described in these questions are true, nor may you consider them as evidence that the

defendant committed the crime for which he is charged. You may therefore consider the

questions only in deciding what weight, if any, should be given to the testimony of the character

witness and for no other purpose. You should not consider such questions as any proof of the

conduct stated in the question.




       44
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 5-16 (2018).


                                                 64
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 65 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 26

       OPINION AS TO CHARACTER OF WITNESS TO IMPEACH WITNESS’S
                      CREDIBILITY (IF APPLICABLE)45

       You have heard [name of witness] testify that in his opinion [name of other witness],

one of the other witnesses who testified, is an untruthful person. Since you are the sole judges of

the facts and the credibility of witnesses, you may consider such evidence in deciding whether or

not to believe the witness whose character for truthfulness has been questioned, giving such

character evidence whatever weight you deem appropriate.




       45
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 5-18 (2018).


                                                 65
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 66 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 27

                             STIPULATIONS (IF APPLICABLE)46

       The evidence in this case includes facts to which the lawyers have agreed or stipulated. A

stipulation means simply that the government and the defendant accept the truth of a particular

proposition or fact. Since there is no disagreement, there is no need for evidence apart from the

stipulation. You must accept the stipulation as fact to be given whatever weight you choose.




       46
            Adapted from First Circuit Pattern Instruction 2.01 (Updated 6/3/2009).


                                                 66
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 67 of 117
                                                                            III. Final Instructions
                                                                           B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 28

                 CHARTS AND SUMMARIES—ADMITTED AS EVIDENCE
                               (IF APPLICABLE)47

       The [government or defense] has presented exhibits in the form of charts and

summaries. I decided to admit these charts and summaries in place of the underlying documents

that they represent in order to save time and avoid unnecessary inconvenience. You should

consider these charts and summaries as you would any other evidence.




       47
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 5-12 (2018).


                                                 67
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 68 of 117
                                                                             III. Final Instructions
                                                                            B. Matters of Evidence

                         Defendants’ Proposed Final Instruction No. 29

              CHARTS AND SUMMARIES—NOT ADMITTED AS EVIDENCE
                             (IF APPLICABLE)48

       The [government or defense] has presented exhibits in the form of charts and

summaries. These charts and summaries were shown to you in order to make the other evidence

more meaningful and to aid you in considering the evidence. They are no better than the

testimony or the documents upon which they are based, and are not themselves independent

evidence. Therefore, you are to give no greater consideration to these schedules or summaries

than you would give to the evidence upon which they are based.

       It is for you to decide whether the charts, schedules or summaries correctly present the

information contained in the testimony and in the exhibits on which they were based. You are

entitled to consider the charts, schedules and summaries if you find that they are of assistance to

you in analyzing and understanding the evidence.




       48
            Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 5-13 (2018).


                                                 68
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 69 of 117
                                                                              III. Final Instructions
                                                                             B. Matters of Evidence

                        Defendants’ Proposed Final Instruction No. 30

                                 MARKINGS ON EXHIBITS49

       Some of the exhibits in this case were stamped “confidential” or “redacted” or with

identification numbers and/or letters before being provided to the parties as part of the litigation

process. It is routine to stamp documents confidential or with identification numbers and/or

letters in the litigation process. You are to draw no inference from the fact that a document was

stamped confidential or with identification numbers and/or letters before being provided.




       49
        Adapted from United States v. Forbes, No. 3:02-CR-264, Dkt. No. 2597 at 65 (D.
Conn. Oct. 31, 2006).


                                                 69
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 70 of 117
                                                                            III. Final Instructions
                                                                      C. Elements of the Offense

            III.C. FINAL INSTRUCTIONS: ELEMENTS OF THE OFFENSE

                       Defendants’ Proposed Final Instruction No. 31

                           OVERVIEW OF THE INDICTMENT

       The indictment in this case contains one count against each of the six defendants. It

charges each of the defendants separately with a conspiracy to violate the Racketeer Influenced

and Corrupt Organizations Act, commonly referred to as the RICO Act or simply RICO.




                                               70
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 71 of 117
                                                                                     III. Final Instructions
                                                                               C. Elements of the Offense

                             Defendants’ Proposed Final Instruction No. 32

                                THE RICO CONSPIRACY STATUTE50

          The indictment charges each of the defendants with violating Section 1962(d) of Title 18

of the United States Code. That section reads as follows: “It shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.”

          The indictment in this case is limited to allegations concerning subsection (c).

Subsection (c) provides as follows:

                    It shall be unlawful for any person employed by or associated with
                    any enterprise engaged in, or the activities of which affect, interstate
                    or foreign commerce, to conduct or participate, directly or
                    indirectly, in the conduct of such enterprise’s affairs through a
                    pattern of racketeering activity or collection of unlawful debt.




          50
               Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-26
(2018).


                                                      71
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 72 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                            Defendants’ Proposed Final Instruction No. 33

                      PREJUDICE FROM THE WORD “RACKETEERING”51

          The word “racketeering” has certain implications in our society. Use of that term in this

statute and in this courtroom should not be regarded as having anything to do with your

determination of whether the guilt of the defendants has been proven. The term is only a word

used by Congress to describe the statute.




          51
               Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-27
(2018).


                                                   72
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 73 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 34

                                ELEMENTS OF THE OFFENSE52

        In order to prove that a defendant violated section 1962(d), the government must

establish beyond a reasonable doubt each of the following seven elements of the offense:

        First, that at or about the time alleged in the indictment, the enterprise alleged in the

indictment existed.

        Second, that the enterprise alleged in the indictment affected interstate or foreign

commerce.

        Third, that the defendant in question was employed by or associated with the enterprise.

        Fourth, that there was an agreement—also known as a “conspiracy”—among two or

more persons to participate in the conduct or affairs of the enterprise through a pattern of

racketeering activity.

        Fifth, that the defendant in question knowingly and willfully agreed to be a member of

the criminal conspiracy alleged in the indictment.

        Sixth, that the defendant in question knowingly and willfully agreed to conduct, or to

participate in the conduct, of the affairs of the enterprise.

        Seventh, that when the defendant in question agreed to become a member of the criminal

conspiracy alleged in the indictment, he or she agreed and specifically intended that a member of

the conspiracy would commit conduct that constitutes two or more racketeering acts.

        Next, I am going to discuss each of these requirements in detail.



        52
          Adapted from United States v. Ramirez-Rivera, 800 F.3d 1, 18 (1st Cir. 2015); First
Circuit Pattern Instruction 4.18.371(1) (Conspiracy Under 18 U.S.C. § 371; 21 U.S.C. § 846)
(Updated 5/9/18); Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-28 (2018);
Eleventh Circuit Pattern Instruction O75.2 (RICO—Conspiracy Offense) (2017).


                                                  73
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 74 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                            Defendants’ Proposed Final Instruction No. 35

                      FIRST ELEMENT: EXISTENCE OF THE ENTEPRISE53

          The first element the government must prove beyond a reasonable doubt is that at or

about the time alleged in the indictment, an enterprise existed.

          The meaning of the term “enterprise” is any legal entity, such as a partnership,

corporation, or association.

          The government has alleged in this case that the enterprise was Insys Therapeutics, Inc.

If you find that Insys Therapeutics was, in fact, a legal entity such as a partnership, corporation

or association, then you may find that an enterprise existed.




          53
               Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-20
(2018).


                                                   74
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 75 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                            Defendants’ Proposed Final Instruction No. 36

   SECOND ELEMENT: EFFECT ON INTERSTATE OR FOREIGN COMMERCE54

          The second element the government must prove beyond a reasonable doubt is that the

enterprise was engaged in or had an effect on interstate or foreign commerce.

          Interstate commerce includes the movement of goods, services, money, and individuals

between states (or between states and the District of Columbia or a U.S. Territory or possession

or between the United States and a foreign state or nation).

          The government must prove that the enterprise engaged in interstate commerce or that its

activities affected interstate commerce in any way, no matter how minimal. It does not have to

prove that the racketeering activity affected interstate commerce, although proof that

racketeering acts did affect interstate commerce is sufficient to satisfy this element. It is not

necessary to prove that the acts of any particular defendant affected interstate commerce as long

as the acts of the enterprise had such effect. Finally, the Government is not required to prove

that any defendant knew he or she was affecting interstate commerce.




          54
               Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-21
(2018).


                                                   75
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 76 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 37

                THIRD ELEMENT: ASSOCIATION OR EMPLOYMENT55

       The third element that the government must prove beyond a reasonable doubt is that the

defendant in question was employed by or associated with the enterprise.

       The government need not prove both; either “employed by” or “associated with” is

sufficient to establish this element. The term “employed by” should be given its common, plain

meaning. Thus, a person is “employed by” an enterprise when, for example, he is on the payroll

of the enterprise, performs services for the enterprise, or holds a position in the enterprise.

“Associated with” also should be given its plain meaning. As stated in Webster’s Third New

International Dictionary (1971 ed.), to “associate” means “to join, often in a loose relationship as

a partner, fellow worker, colleague, friend, companion or ally . . . to join or connect with one

another.” Therefore, a person is “associated with” an enterprise when, for example, he joins with

other members of the enterprise and he knowingly aids or furthers the activities of the enterprise,

or he conducts business or other activity with or through the enterprise.

       It is not required that the defendant have been employed by or associated with the

enterprise for the entire time that the enterprise existed. It is required, however, that the

government prove, beyond a reasonable doubt, that at some time during the period indicated in

the indictment, the defendant in question was employed by or associated with the enterprise.

       A person cannot be associated with or employed by an enterprise if he or she does not

know of the enterprise’s existence or the nature of its activities. Thus, in order to prove this

element, the government must prove beyond a reasonable doubt that the defendant was



       55
         Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-22
(2018); United States v. Napout, No. 15-CR-252, Dkt. No. 872 (E.D.N.Y. Dec. 26, 2017).


                                                  76
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 77 of 117
                                                                                 III. Final Instructions
                                                                           C. Elements of the Offense

connected to the enterprise in some meaningful way, and that the defendant knew of the

existence of the enterprise and of the general nature of its activities.




                                                  77
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 78 of 117
                                                                             III. Final Instructions
                                                                       C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 38

               FOURTH ELEMENT: CONSPIRACY TO VIOLATE RICO56

       The fourth element the government must prove beyond a reasonable doubt is that there

existed a criminal conspiracy among two or more persons to participate in the conduct or affairs

of the enterprise through a pattern of racketeering activity. This conspiracy must be the

conspiracy alleged in the indictment, and not some other conspiracy or conspiracies.

       I will address the meaning of “conspiracy” and “pattern of racketeering activity” in turn,

as these are not everyday terms but rather terms that have specific legal meaning.

       A “conspiracy” is an agreement among two or more persons to achieve an unlawful

object. To show a conspiratorial agreement, the government is not required to prove that two or

more people entered into a solemn pact where everyone involved sat down together and worked

out all the details. Rather, the government must show that two or more persons explicitly or

implicitly came to an understanding to achieve the specified unlawful object, whether or not they

were successful. Mere similarity of conduct among various people, or the fact that they may

have associated with each other or discussed common aims and interests—for example,

increasing the sales of Subsys—does not necessarily establish proof of the existence of a

conspiracy, but you may consider such factors.

       Next, I will address the “pattern of racketeering activity.” The government has alleged

that the pattern of racketeering activity was made up of the following five specific crimes:

distribution of a controlled substance in violation of the Controlled Substances Act; honest




       56
          Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-23
(2018); First Circuit Pattern Instruction 4.18.371(1) (Conspiracy Under 18 U.S.C. § 371; 21
U.S.C. § 846) (Updated 5/9/18).


                                                 78
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 79 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

services mail fraud; honest services wire fraud, mail fraud to obtain money or property, and wire

fraud to obtain money or property.

       To prove the “pattern of racketeering” element, the government must prove that there was

a conspiratorial agreement that the enterprise, Insys, would commit multiple acts constituting

those crimes. I will describe in detail the elements of each of these crimes in a few minutes so

you can determine whether they constituted part of the pattern of racketeering activity alleged in

the indictment.

       But that is not all the government must prove to prove the “pattern of racketeering

activity” element. In addition, the government must prove that (1) the crimes are related to each

other and (2) those crimes pose a threat of continued criminal activity. It is not enough for the

government to prove only that there was an agreement between two or more persons to commit

the racketeering acts I have just described. A series of disconnected acts does not constitute a

pattern, and a series of disconnected crimes does not constitute a pattern of racketeering activity,

nor do they amount to or pose a threat of continued racketeering activity.

       To prove that the acts of racketeering are related, the government must prove that the acts

had the same or similar purposes, results, participants, victims, or methods of commission, or

that they are otherwise interrelated by distinguishing characteristics and are not isolated events.

       To prove that the racketeering acts pose a threat of continued racketeering activity, the

government must establish that two or more persons agreed that these racketeering acts would be

a regular way of conducting the enterprise’s business.




                                                 79
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 80 of 117
                                                                             III. Final Instructions
                                                                       C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 39

               FIFTH ELEMENT: MEMBERSHIP IN THE CONSPIRACY57

       The fifth element that the government must prove beyond a reasonable doubt is that the

defendant in question knowingly and willfully agreed to join—in other words, knowingly and

willfully agreed to become a member of—the conspiracy alleged in the indictment.

       The conspiracy must be the conspiracy as it is alleged in the indictment. It is not enough

that you conclude the defendant in question may have been party to an agreement to achieve

some unlawful end; it must be the precise conspiracy in the indictment.

       The word “knowingly” means that the act was done voluntarily and intentionally and not

because of mistake or accident.

       To act “willfully” means to act voluntarily and intelligently and with the specific intent

that the underlying crime be committed—that is to say, with bad purpose, either to disobey or

disregard the law—not to act by ignorance, accident, or mistake. The government must prove

two types of intent beyond a reasonable doubt before the defendant can be said to have willfully

joined the conspiracy: an intent to agree, and an intent that the underlying crime be committed.

       In determining whether the government has proved beyond a reasonable doubt that a

defendant knowingly and willfully joined in the conspiracy, you must consider only that

defendant’s own words and or actions. The defendant’s knowledge is a matter of inference from

the facts proved. In that connection, to become a member of the conspiracy, the defendant need




       57
          Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 52-30
(2018); First Circuit Pattern Instruction 2.15 (Definition of “Knowingly”) (Updated 10/5/12);
First Circuit Pattern Instruction 4.18.371(1) (Conspiracy, 18 U.S.C. § 371; 21 U.S.C. § 846)
(Updated 5/9/18); First Circuit Pattern Instruction 5.02 (Mental State That Is Inconsistent with
the Requisite Culpable State of Mind) (Updated 6/14/2002).


                                                80
        Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 81 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

not have known the identities of each and every other member, nor need he have been apprised

of all of their activities. Moreover, the defendant need not have been fully informed as to all of

the details, or the scope, of the conspiracy in order to justify an inference of knowledge on his

part.

        I want to caution you that mere knowledge or acquiescence, without participation, in the

conspiracy is not sufficient. Moreover, a defendant has not knowingly and willfully joined a

conspiracy merely because he or she does something that happens to further or assist the

purposes or objectives of the conspiracy. More is required under the law. What is necessary is

that the defendant must have participated with knowledge of at least some of the purposes or

objectives of the conspiracy and with the intention of aiding in the accomplishment of those

unlawful ends.

        Evidence has been presented that the defendants acted in good faith. As I told you a few

minutes ago, good faith is a complete defense to the charge in the indictment because good faith

on the part of the defendant is, simply, inconsistent with criminal intent. If after considering the

evidence of each defendant’s good faith, together with all the other evidence, you have a

reasonable doubt that defendant acted with the required criminal intent, then you must find the

defendant not guilty.

        In sum, in order for the government to meet its burden, the defendant in question, with an

understanding of the unlawful character of the conspiracy, must have intentionally engaged,

advised, or assisted in it for the purpose of furthering the illegal undertaking. He thereby

becomes a knowing and willing participant in the unlawful agreement—that is to say, a

conspirator.




                                                 81
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 82 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 40

            SIXTH ELEMENT: PARTICIPATION IN CONDUCT OR AFFAIRS58

       The sixth element that the government must prove beyond a reasonable doubt is that the

defendant in question actually participated in the conduct or affairs of the enterprise.

       “Participation in the conduct or affairs of the enterprise” means participation in the

operation or management of the criminal enterprise. That means the government must prove that

the defendant in question had some part in directing the enterprise’s activities.




       58
         Adapted from United States v. Ramirez-Rivera, 800 F.3d 1, 20 (1st Cir. 2015); Reves v.
Ernst & Young, 507 U.S. 170, 179 (1993); United States v. Napout, No. 15-CR-252, Dkt. No.
872 (E.D.N.Y. Dec. 26, 2017).


                                                 82
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 83 of 117
                                                                                 III. Final Instructions
                                                                           C. Elements of the Offense

                          Defendants’ Proposed Final Instruction No. 41

       SEVENTH ELEMENT: AGREEMENT TO COMMIT PREDICATE ACTS59

          The seventh element the government must prove beyond a reasonable doubt is that when

the defendant joined the conspiracy, the defendant had the specific intent that a member of the

conspiracy in fact would commit conduct that constitutes two or more racketeering acts.

          The criminal intent I am describing in this element is the second type of criminal intent

that the government must prove beyond a reasonable doubt. A few moments ago I told you that

the government must prove beyond a reasonable doubt that the defendant knowingly and

willfully agreed to join the alleged conspiracy; that is an intent to agree. The second type of

intent, which I am discussing now, is that the defendant agreed and specifically intended that a

member of the conspiracy in fact would commit conduct that constitutes two or more

racketeering acts as alleged in the indictment as part of a pattern of racketeering; that is, this is an

intent that a crime be committed.

          As I have told you previously, the indictment alleges that five racketeering acts—

distribution of a controlled substance in violation of the Controlled Substances Act, honest

services mail fraud, honest services wire fraud, mail fraud, and wire fraud—were or were

intended to be the pattern of racketeering acts committed as part of the conspiracy. These are the

only alleged racketeering acts you may consider; you may not consider evidence of any other

crimes.

          Next, I will explain the elements of each of those five crimes so that you may evaluate

whether the defendant had the specific intent that a member of the conspiracy would commit



          59
         Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Insts. 52-24, 52-
31 (2018); United States v. Reichel, No. 15-CR-10324, Dkt. No. 244 (D. Mass. June 17, 2016).


                                                  83
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 84 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

conduct that constitutes two or more of those crimes as part of the alleged racketeering

conspiracy.

       You may not find that the government has proved this element unless you all agree

unanimously that the defendant in question agreed that a member of the conspiracy would

commit at least the same two racketeering acts. That is, you cannot find the defendant guilty if

some of you think the defendant agreed that a member of the conspiracy should commit

racketeering acts A and B, but the rest of you think that the defendant only agreed that a member

of the conspiracy would commit acts C and D. To convict the defendant in question, there must

be at least two specific racketeering acts that all of you believe that the defendant in question

agreed a member of the conspiracy would commit as part of the pattern of racketeering activity.




                                                 84
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 85 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 42

                         FIRST RACKETEERING ACT:
             ILLEGAL DISTRIBUTION OF A CONTROLLED SUBSTANCE60

       The first alleged racketeering act involves distribution of a controlled substance in

violation of the Controlled Substances Act.

       Title 21, United States Code, Section 841(a)(1) makes it a crime for any physician to

knowingly or intentionally dispense or distribute a controlled substance outside of the usual

course of professional practice and without a legitimate medical purpose.

       “Dispense” can mean to prescribe a controlled substance. “Distribute” can mean to

deliver, other than by dispensing, a controlled substance. In a moment I will provide a separate

instruction regarding what it means to be “outside of the usual course of professional practice”

and “without a legitimate medical purpose.”

       I am providing you with the elements for illegal distribution so that you may evaluate

whether the defendant in question specifically intended and agreed that a member of the

conspiracy would commit conduct that actually constituted illegal distribution. If the

government does not prove beyond a reasonable doubt that a defendant specifically intended and

agreed that some member of the conspiracy would engage in this conduct, then the government

has failed to prove that illegal distribution was a racketeering act as to this defendant.

       In order to prove that a defendant specifically intended and agreed that a member of the

conspiracy would commit conduct that would actually constitute illegal distribution, the




       60
         Adapted from Sand et al., Modern Federal Jury Instructions (Crim.), Inst. 56-02
(2018); United States v. Feingold, 454 F.3d 1001, 1011 (9th Cir. 2006).


                                                  85
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 86 of 117
                                                                            III. Final Instructions
                                                                      C. Elements of the Offense

government must establish beyond a reasonable doubt each of the following four elements of the

offense:

       First, that the defendant agreed that a healthcare practitioner would dispense Subsys.

       Second, that the defendant knew at the time of the agreement that Subsys was a

controlled substance.

       Third, that the defendant agreed that the healthcare practitioner would dispense Subsys

outside the usual course of medical practice.

       Fourth, that the defendant agreed that the healthcare practitioner would dispense Subsys

without any legitimate medical purpose.




                                                86
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 87 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 43

                     SECOND AND THIRD RACKETEERING ACTS:
                     HONEST SERVICES MAIL AND WIRE FRAUD61

       The second and third alleged racketeering acts involve honest services mail fraud and

honest services wire fraud.

       Title 18, United States Code, Section 1347 makes it a crime to commit honest services

fraud using either the mails or the wires.

       I am providing you with the elements for both kinds of honest services fraud so that you

may evaluate whether each defendant specifically intended and agreed that a member of the

conspiracy would commit conduct that would actually constitute honest services fraud. If the

government does not prove beyond a reasonable doubt that a defendant specifically intended and

agreed that some member of the conspiracy would engage in this conduct, then the government

has failed to prove that honest services fraud was a racketeering act as to this defendant.

       In order to prove that a defendant specifically intended and agreed that a member of the

conspiracy would commit conduct that would actually constitute honest services mail or wire

fraud, the government must establish beyond a reasonable doubt each of the following five

elements of the offense:

       First, that healthcare practitioners have a fiduciary duty to their patients to prescribe

medication in the usual course of professional practice and for a legitimate medical purpose.




       61
           Adapted from Eleventh Circuit Pattern Instruction 50.2 (Honest Services Mail Fraud)
(2017); Ninth Circuit Pattern Instruction 8.123 (Mail Fraud Scheme to Defraud Deprivation of
Intangible Right of Honest Services) (2010); United States v. Sawyer, 85 F.3d 713, 732 n.16 (1st
Cir. 1996); United States v. Reichel, No. 15-CR-10324, Dkt. No. 244 (D. Mass. June 17, 2016)
(instructing the jury with respect to the qui pro quo requirement of the Anti-Kickback Statute).


                                                 87
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 88 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

        Second, the defendant agreed and specifically intended that healthcare practitioners

would prescribe Subsys in exchange for bribes and kickbacks.

        Third, the defendant agreed and specifically intended that healthcare practitioners would

breach their fiduciary duty to their patients by prescribing Subsys outside the usual course of

professional practice and not for a legitimate medical purpose.

        Fourth, the defendant agreed and specifically intended that healthcare practitioners would

deceive their patients about the alleged bribes and kickbacks.

        Fifth, the defendant agreed and specifically intended that, to carry out the scheme to

defraud, the defendant would either (1) cause an interstate wire communication to be used, or it

was reasonably foreseeable that for the purpose of executing the scheme or in furtherance of the

scheme, an interstate wire communication would be used, on or about the date alleged; or (2) use

the United States Postal Service by mailing or by causing to be mailed some matter,

communication, or item.

        A “scheme” includes any plan, pattern or course of action. It is not necessary that the

government prove all of the details alleged in the indictment concerning the precise nature and

purpose of the scheme or that the alleged scheme actually succeeded in defrauding anyone. But

the government must prove beyond a reasonable doubt that the agreed-upon scheme was

substantially as alleged in the indictment.

        A “bribe or a kickback” is any money or compensation of any kind which is provided,

directly or indirectly, to a healthcare practitioner for the purpose of inducing or rewarding

favorable treatment from the healthcare practitioner in connection with their provision of medical

services to a patient.




                                                 88
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 89 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

       “Induce” in this context means to undertake to gain corrupt influence over the judgment

of the healthcare practitioner making a decision regarding the prescription of drugs. More

specifically, as alleged in the indictment, the contemplated inducement must be what is referred

to as a quid pro quo (or “this for that”) transaction, one in which a member of the conspiracy

gives speaker payments or other financial incentives (the “this”) to a healthcare practitioner in

exchange for the healthcare practitioner prescribing Subsys to their patients (the “that”).

       The speaker payments or other financial incentives must involve a corrupt intent by the

defendant to achieve a quid pro quo transaction. A defendant cannot be convicted of agreeing to

deprive a patient of the honest services of their healthcare practitioner by bribery or kickbacks

merely because he or she intended to cultivate a business relationship or create a reservoir of

goodwill that might ultimately affect the healthcare practitioner’s prescribing decisions.

       If the inducement is for a purpose other than seeking to effect a quid pro quo transaction

of money or other compensation in exchange for prescriptions of Subsys, then it is not illegal

under the honest services fraud statute. However, a person may act with a mixture of motives

and the government’s burden is to prove that part of the payment is intended to corruptly

compensate for prescriptions and/or corruptly induce future prescriptions.

       When considering whether the scheme caused or would cause an interstate wire to be

used, you should understand that an “interstate wire communication” includes a telephone

communication from one state to another. The term also includes a wire transfer of funds

between financial institutions as well an e-mail transmission or other internet communication.

The wire communication does not itself have to be essential to the scheme, but it must have been

made for the purpose of carrying it out. There is no requirement that a defendant him or herself

was responsible for the wire communication, that the wire communication itself was fraudulent



                                                 89
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 90 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

or that the use of wire communications facilities in interstate commerce was intended as the

specific or exclusive means of accomplishing the alleged fraud. But the government must prove

beyond a reasonable doubt that each defendant knew, or could reasonably have foreseen, that use

of a wire communication would follow in the course of the scheme.

       When considering whether the scheme utilized or would utilize the U.S. mails, any

mailing does not itself have to be essential to the scheme, but it must have been made for the

purpose of carrying it out. There is no requirement that a defendant him or herself was

responsible for the mailing, that the mailing itself was fraudulent or that the use of the mail was

intended as the specific or exclusive means of accomplishing the alleged fraud. But the

government must prove beyond a reasonable doubt that the defendant knew, or could reasonably

have foreseen, that use of the mail would follow in the course of the scheme in furtherance of the

scheme or for the purpose of executing the scheme.




                                                 90
         Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 91 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                           Defendants’ Proposed Final Instruction No. 44

                        FOURTH RACKETEERING ACT: MAIL FRAUD62

         The fourth alleged predicate racketeering act I will discuss is mail fraud to obtain money

or property.

         Title 18, United States Code, Section 1341 makes it a crime to commit fraud using the

mails.

         I am providing you with the elements for mail fraud so that you may evaluate whether

each defendant specifically intended and agreed that a member of the conspiracy would commit

conduct that actually constituted mail fraud. If the government does not prove beyond a

reasonable doubt that a defendant specifically intended and agreed that some member of the

conspiracy would engage in this conduct, then the government has failed to prove that mail fraud

was a racketeering act as to this defendant.

         In order to prove that a defendant specifically intended and agreed that a member of the

conspiracy would commit conduct that would actually constitute mail fraud, the government

must establish beyond a reasonable doubt each of the following four elements of the offense:

         First, the defendant agreed that there would be a scheme, substantially as alleged in the

indictment, to defraud.

         Second, the defendant agreed that the scheme to defraud would involve the making of

false statements of material fact.

         Third, the defendant agreed that one or more members of the conspiracy would

knowingly and willfully participate in this scheme with the intent to defraud.




         62
              Adapted from First Circuit Pattern Instruction 4.18.1341 (Updated 5/5/17).


                                                   91
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 92 of 117
                                                                             III. Final Instructions
                                                                       C. Elements of the Offense

       Fourth, the defendant agreed that for the purpose of executing the scheme or in

furtherance of the scheme, one or more members of the conspiracy would cause the U.S. mail to

be used, or it was reasonably foreseeable that for the purpose of executing the scheme or in

furtherance of the scheme, the U.S. mail would be used, on or about the date alleged.

       In the context of mail fraud, the term “defraud” means to deceive another in order to

obtain money or property.

       A “material” fact is one that has a natural tendency to influence or be capable of

influencing the decision of the decisionmaker to whom it was addressed.




                                               92
         Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 93 of 117
                                                                                    III. Final Instructions
                                                                              C. Elements of the Offense

                            Defendants’ Proposed Final Instruction No. 45

                         FIFTH RACKETEERING ACT: WIRE FRAUD63

         The second alleged predicate racketeering act I will discuss is wire fraud of money or

property.

         Title 18, United States Code, Section 1343 makes it a crime to commit fraud using the

wires.

         I am providing you with the elements for wire fraud so that you may evaluate whether

each defendant specifically intended and agreed that a member of the conspiracy would commit

conduct that actually constituted wire fraud. If the government does not prove beyond a

reasonable doubt that a defendant specifically intended and agreed that some member of the

conspiracy would engage in this conduct, then the government has failed to prove that wire fraud

was a racketeering act as to this defendant.

         In order to prove that a defendant specifically intended and agreed that a member of the

conspiracy would commit conduct that would actually constitute wire fraud, the government

must establish beyond a reasonable doubt each of the following four elements of the offense:

         First, the defendant agreed that there would be a scheme, substantially as alleged in the

indictment, to defraud.

         Second, the defendant agreed that the scheme to defraud would involve the making of

false statements of material fact.

         Third, the defendant agreed that one or more members of the conspiracy would

knowingly and willfully participate in this scheme with the intent to defraud.




         63
              First Circuit Pattern Instruction 4.18.1343 (Updated 2/1/13).


                                                    93
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 94 of 117
                                                                            III. Final Instructions
                                                                      C. Elements of the Offense

       Fourth, the defendant agreed that for the purpose of executing the scheme or in

furtherance of the scheme, one or more members of the conspiracy would cause an interstate

wire communication to be used, or it was reasonably foreseeable that for the purpose of

executing the scheme or in furtherance of the scheme, an interstate wire communication would

be used, on or about the date alleged.

       As in the context of mail fraud, in the context of wire fraud, the term “defraud” means to

deceive another in order to obtain money or property.




                                               94
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 95 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 46

                                         GOOD FAITH64

       The “good faith” of a defendant is a complete defense to the charge in the indictment

because good faith on the part of the defendant is, simply, inconsistent with both knowingly and

willfully agreeing to become a member of the alleged conspiracy and specifically intending that

a member of the alleged conspiracy will commit conduct that constitutes two or more

racketeering acts.

       A person who acts, or causes another person to act, on a belief or an opinion honestly

held is not punishable under the law merely because the belief or opinion turns out to be

inaccurate, incorrect, or wrong. An honest mistake in judgment or an honest error in

management does not rise to the level of criminal conduct. The law is written to subject to

criminal punishment only those people who act with criminal intent.

       While the term “good faith” has no precise definition, it encompasses, among other

things, a belief or opinion honestly held, an absence of malice or ill will, and an intention to

avoid taking unfair advantage of another.

       In determining whether or not the government has proven that the defendant acted with

an intent to criminal intent or whether the defendant acted in good faith, you must consider all of

the evidence received in the case bearing on the defendant’s state of mind.

       The burden of proving good faith does not rest with the defendant because the defendant

does not have any obligation to prove anything in this case. It is the government’s burden to




       64
            Adapted from O’Malley et al., Federal Jury Practice and Instructions § 19:06 (2018).


                                                 95
         Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 96 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

prove to you, beyond a reasonable doubt, that the defendant acted with criminal intent, not good

faith.

         If the evidence in the case leaves you with a reasonable doubt as to whether the defendant

acted with the criminal intent or in good faith, you must find the defendant not guilty.




                                                 96
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 97 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 47

            MEANING OF “USUAL COURSE OF PROFESSIONAL PRACTICE”
                   AND “LEGITIMATE MEDICAL PURPOSE”65

       In the course of explaining the elements for honest services fraud and illegal distribution

under the Controlled Substances Act, I used two terms: “usual course of professional practice”

and “legitimate medical purpose.” I will now explain those terms to you.

       In making a medical judgment concerning the right treatment for an individual patient,

there is no single national standard. Instead, healthcare practitioners have a lot of discretion to

choose among a wide range of options. Therefore, in determining whether a defendant agreed

that healthcare practitioners should prescribe Subsys without a legitimate medical purpose or

outside the usual course of professional practice, you should examine all of the surrounding

circumstances.

       With respect to a “legitimate medical purpose,” if you conclude that a healthcare

practitioner could prescribe a patient Subsys in good faith, then the healthcare practitioner would

have prescribed that controlled substance for a legitimate medical purpose even if the

practitioner had received a financial inducement to do so. In order to establish that a practitioner

lacked any legitimate medical purpose in prescribing Subsys, the government must prove,




       65
          Gonzalez v. Oregon, 546 U.S. 243, 269–70 (2006) (“The [CSA] statute . . . regulates
medical practice insofar as it bars doctors from using their prescription-writing powers as a
means to engage in illicit drug dealing and trafficking as conventionally understood. Beyond
this, however, the statute manifests no intent to regulate the practice of medicine generally.”);
United States v. Moore, 423 U.S. 122 (1975); United States v. Smith, 573 F.3d 639 (8th Cir.
2009); United States v. Merrill, 513 F.3d 1293 (11th Cir. 2008); United States v. Feingold, 454
F.3d 1001 (9th Cir. 2006); United States v. McIver, No. 8:04-CR-745, Dkt. No. 27 (D.S.C. Apr.
18, 2005) (final jury instructions), affirmed by United States v. McIver, 470 F.3d 550 (4th Cir.
2006); United States v. Zolot, No. 1:11-CR-10070, Dkt. No. 631 at 25–26 (D. Mass. May 7,
2015) (Saris, J.) (final jury instructions).


                                                 97
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 98 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

beyond a reasonable doubt, that a practitioner could not in good faith prescribe Subsys to a given

patient, but rather was prescribing Subsys for something other than medical use, such as for the

purpose of illicit drug dealing or drug trafficking. In other words, it is not enough for the

government to show that someone might disagree with the practitioner’s decision to prescribe

Subsys to the patient, or that in hindsight Subsys was not the right drug for that patient, or that

the practitioner was a bad or negligent physician or nurse practitioner. This is not a medical

malpractice lawsuit.

       “Good faith” in this context means good intentions and the honest exercise of

professional judgment about the patient’s needs. It means that the healthcare practitioner would

act in accordance with what he or she reasonably believed to be proper medical practice, even if

the doctor’s decisionmaking was influenced by other factors, such as a financial inducement.

Thus, a practitioner would be acting in good faith if he or she believed that Subsys would treat a

patient’s pain even though the practitioner chose to prescribe Subsys instead of a competing drug

because of a financial inducement to prescribe Subsys.

       With respect to the “usual course of professional practice,” a healthcare practitioner’s

negligence, failure to meet a standard of care, or medical malpractice, on its own, is not enough

to establish that the healthcare practitioner’s conduct was outside the “usual course of

professional practice.” Rather, to prove that the healthcare practitioner would act outside the

course of usual practice in prescribing Subsys to a given patient, the government must prove,

beyond a reasonable doubt, that the defendant in question knew that the physician’s decision to

prescribe Subsys to that patient would be inconsistent with any accepted method of treating the

patient—that the defendant knew that the physician would operate not as a physician, but as a

drug pusher.



                                                 98
       Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 99 of 117
                                                                            III. Final Instructions
                                                                      C. Elements of the Offense

       None of the defendants are healthcare practitioners and none of them prescribed Subsys

to a patient. Therefore, to show that the defendant in question agreed that a member of the

enterprise would violate the Controlled Substances Act, the government must prove that the

defendant agreed and specifically intended that a healthcare practitioner would prescribe Subsys

to a patient without a legitimate medical purpose and outside the course of usual professional

practice.




                                               99
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 100 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 48

                         FRAUD BY OMISSION (IF APPLICABLE)66

        The indictment alleges that the defendants agreed and specifically intended that members

of the conspiracy would act to defraud insurance companies by failing to disclose certain

information to them. With regard to the alleged failure to disclose, a failure to disclose alone is

not sufficient to establish fraud. That is, a person does not commit fraud by simply failing to

provide information that the receiving party might want to know.

        A person’s failure to disclose information may form the basis of a crime only in three

situations:

        First, if the person had a legal duty to disclose the material fact that was allegedly

omitted.67

        Second, if a person said something that was literally true but ultimately misleading

because of what that person did not disclose. It is not sufficient for a statement to be merely




        66
            Adapted from this Court’s preliminary instruction in United States v. Facteau, No. 15-
CR-10076, Dkt. No. 440 at 19 (D. Mass. Aug. 4, 2016).
         67
            United States v. Anzalone, 766 F.2d 676, 683 (1st Cir. 1985) (“[I]t is incumbent upon
the government to prove that the defendant had a legal duty to disclose the material facts at the
time he was alleged to have concealed them.”) (emphasis in original); accord Bonilla v. Volvo
Car Corp., 150 F.3d 62, 69–70 (1st Cir. 1998) (finding no basis for imputing a legal duty to
disclose, and hence no basis for fraud by concealment); see also United States v. Richeson, 825
F.2d 17, 20 (4th Cir. 1987) (“Ordinarily, a defendant may not be convicted of concealment
unless the defendant had a duty to disclose.”); Sand et al., Modern Federal Jury Instructions
(Crim.), Instr. 36-4 cmt. (2018) (“There must be a legal duty to disclose to the government the
material facts allegedly concealed. This generally requires that the government show some
statute, regulation or form which requires disclosure.”) (collecting cases); Sand et al., Modern
Federal Jury Instructions (Crim.) Instr. 44-4 (2018) (“The failure to disclose information may
also constitute a fraudulent representation if the defendant was under a legal . . . duty to make
such a disclosure, the defendant actually knew such disclosure was required to be made, and the
defendant failed to make such disclosure with intent to defraud.”).


                                                 100
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 101 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

incomplete. Rather, the government must prove the statement was intentionally misleading

because the defendant deliberately created a material misimpression through his omission.68

        Third, if a person concealed information with an intent to deceive. In order to prove

concealment, the government must prove that a person took active steps to cover up material

information with an intent to deceive. Mere nondisclosure of information, without more, does not

constitute concealment.69

        Outside of these three situations, a failure to disclose information is not a crime. Rather,

as I just said, a failure to disclose can be a crime only where there is a duty to disclose, an

intentional omission that makes what was said misleading, , or an intentional concealment of

material information. In addition, to prove fraud, the Government must also prove intent to defraud,

as I instructed you previously.




        68
           Bonilla v. Volvo Car Corp., 150 F.3d 62, 70 (1st Cir. 1998) (statute reaches “a
statement that is literally true but is made misleading by a significant omission”).
        69
           United States v. Colton, 231 F.3d 890, 899 (4th Cir. 2000) (describing “concealment”
as “deceptive acts or contrivances intended to hide information, mislead, avoid suspicion, or
prevent further inquiry into a material matter.”); United States v. Rigdon, 874 F.2d 774, 779
(11th Cir. 1989) (reversing conviction on concealment count for failure to prove affirmative act
of concealment); United States v. Weiss, 491 F.2d 460, 466 (2d Cir. 1974) (contrasting
“concealment” with “mere failure to produce the documents”); Sand et al., Modern Federal Jury
Instructions (Crim.), Instr. 36-4, cmt. (“Concealment of a material fact requires more than mere
nondisclosure. It requires proof of an affirmative act which actively conceals a material fact.”)
(collecting cases).


                                                 101
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 102 of 117
                                                                                III. Final Instructions
                                                                          C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 49

                       OFF-LABEL USE OF PRESCRIPTION DRUGS

       You heard evidence about the medical practice of prescribing Subsys and other

medications for uses not approved by the FDA—a practice referred to as prescribing “off-label.”

As I told you at the outset of the trial, prescribing and using approved medications off-label is a

common and legal practice in medicine.70 Although the FDA regulates the label that appears on

medications and how pharmaceutical companies may market those medications, it does not

regulate the practice of medicine or how and when physicians prescribe drugs. In fact, it

specifically permits healthcare practitioners to prescribe drugs for off-label use. In other words,

healthcare practitioners are allowed to prescribe a drug for uses for which it has not been

approved by the FDA. A healthcare practitioner is permitted to prescribe a medication for any

indication if it is that healthcare practitioner’s medical judgment that doing so is in the best

interests of the patient.71 An off-label use may even be the kind of care that healthcare

practitioners are expected to provide when treating certain conditions. Thus, you may not

conclude that a particular prescription was outside the usual course of professional practice, not




       70
           FDA, Understanding Unapproved Use of Drugs “Off label,”
ttps://www.fda.gov/forpatients/other/offlabel/default.htm (last visited Nov. 27, 2018); United
States v. Caronia, 703 F.3d 149, 152 (2d Cir. 2012).
        71
           See 21 U.S.C. § 396 (“Nothing in [the Federal Food, Drug and Cosmetic Act] shall be
construed to limit or interfere with the authority of a health care practitioner to prescribe or
administer any legally marketed device to a patient for any condition or disease within a
legitimate health care practitioner-patient relationship.”); Buckman Co. v. Plaintiffs’ Legal
Comm., 531 U.S. 341, 350 (2001) (“[T]he ‘FDA itself recogniz[es] the value and propriety of
off-label use[.]’”) (citation omitted); see also Sita v. Danek Med., Inc., 43 F. Supp. 2d 245, 262-
63 n.13 (E.D.N.Y. 1999); Ortho Pharm. Corp. v. Cosprophar, Inc., 32 F.3d 690, 692 (2d Cir.
1994).


                                                 102
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 103 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

for a legitimate medical purpose, or in violation of a healthcare practitioner’s fiduciary duty

simply because it was off-label.




                                                103
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 104 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 50

                                     SPEAKER PROGRAMS

       To prove to you that the defendants agreed to intentionally bribe and provide kickbacks

to healthcare practitioners to prescribe Subsys outside the course of professional practice,

without any legitimate medical purpose, and in breach of the healthcare practitioners’ fiduciary

duty to their patients, the government presented evidence that Insys paid healthcare practitioners

to speak to other healthcare professionals about their experience with Subsys over dinner at a

restaurant or other similar venue.

       As I said at the outset of the trial, paying a healthcare practitioner to speak to other

healthcare professionals about their experience with Subsys is not illegal. Nor is it illegal to

target the high prescribers of a particular drug to become speakers. Such “speaker programs” are

a common way for pharmaceutical companies to help educate and inform healthcare

professionals about the benefits, risks, and appropriate uses of medications.72 There is nothing

wrong about them. Indeed, the indictment itself notes that “some speaking engagements and

corresponding payments to key opinion leaders functioned as legitimate marketing events.”73

       In determining whether the defendants agreed to commit conduct that constitutes two or

more racketeering acts, the issue for you to determine will be whether the defendants agreed and

specifically intended that Insys’s speaker programs go beyond legitimate marketing events

because they were bribes and kickbacks intended to induce the speakers to prescribe Subsys

outside the course of professional practice and without any legitimate medical purpose.




       72
          Pharmaceutical Research and Manufacturers of America, Code on Interactions with
Healthcare Professionals (2009) at 9.
       73
          Second Superseding Indictment ¶ 27.


                                                104
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 105 of 117
                                                                             III. Final Instructions
                                                                       C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 51

                         RETURN ON INVESTMENT OR “ROI” 74

       During the trial, the government presented evidence that Insys performed return on

investment (“ROI”) analyses on its speaker program. It is not illegal for a company to perform

ROI analyses on its speaker program. Although you may consider as evidence a witness’s

testimony that he conducted the ROI analysis—and you may give it whatever weight you think it

is entitled to—it does not violate any law for a pharmaceutical company to analyze whether

healthcare practitioners whom it is paying to be speakers are prescribing the company’s product.




       74
           This cautionary instruction is consistent with the final jury charge that Judge Woodlock
gave in United States v. Reichel, No. 15-CR-10324, Dkt. No. 244 (D. Mass. June 17, 2016). As
Judge Woodlock explained, the government must prove a quid pro quo relationship, and a
defendant cannot be convicted “merely because he sought to cultivate a business relationship or
create a reservoir of goodwill that might ultimately affect one or more unspecified purchase or
order decisions.” Id. at 5.


                                               105
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 106 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 52

                             PATIENT SUPPORT PROGRAMS75

       To prove to you that the defendants agreed to instruct Insys employees to make

materially false statements to insurance companies in order to induce the insurance companies to

reimburse patients for Subsys prescriptions, the government presented evidence that Insys

established a separate department that contacted insurance companies directly in order to seek

approval of insurance reimbursements on behalf of patients who were prescribed Subsys.

       As I said at the outset of the trial, establishing such a department is not illegal. Such

patient support programs have been established by other pharmaceutical companies to help

patients secure reimbursement for their prescriptions. There is nothing wrong with doing so.

       In determining whether the defendants agreed to commit conduct that constitutes two or

more racketeering acts, the issue for you to determine will be whether the defendants agreed and

specifically intended that employees at Insys’s patient support programs should engage in a

scheme to defraud insurance companies—that is, that the employees would be instructed to make

materially false representations to insurance companies in order to deceive the insurance

companies into paying for patients’ Subsys prescriptions.




       75
          See Celgene, “Understand your insurance plan” <https://
www.celgenepatientsupport.com/understand-insurance-plan> (last visited Nov. 27, 2018)
(noting that “[i]f your health insurance has denied coverage of the Celgene medicine your doctor
has prescribed, we can assist with the appeals process”); Biogen, “Above MS Support”
<https://www.tysabrihcp.com/en_us/home/hcp-patient-resources/above-ms.html> (last visited
Nov. 27, 2018) (noting that Biogen’s “Above MS” support program is a “great resource” that
provides medical practices and patients with “assistance with the process of prior authorizations
and denied claims”).


                                                106
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 107 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 53

               BRIBES AND KICKBACKS INSUFFICIENT TO CONVICT

       You heard evidence that bribes or kickbacks were provided to healthcare providers in

order to increase the number of prescriptions they wrote or to increase the dosage of those

prescriptions. The defendants dispute that they agreed to any such bribes or kickbacks.

However, even if you find in the government’s favor on this point, you cannot convict the

defendants on that basis. Rather, as I will explain to you in more detail after you have heard all

of the evidence, the government must prove, among other things, that defendants agreed and

specifically intended for Subsys to be prescribed outside the course of professional practice and

without a legitimate medical purpose.




                                                107
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 108 of 117
                                                                             III. Final Instructions
                                                                       C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 54

                                      DIRECT SHIPPING76

       To prove to you that the defendants sought to prevent detection of allegedly illegal

activities, the government presented evidence that Insys established direct distribution

agreements with certain pharmacies. As I said at the outset of the trial, engaging in so-called

“direct shipping” to pharmacies is not illegal.

       Pharmaceutical manufacturers have two main options when distributing their products to

pharmacies. First, the manufacturer can use a large wholesaler. You may have heard of some of

these wholesalers, such as McKesson and Cardinal Health. Second, the manufacturer can use a

third-party logistics company. This second option is often called “direct shipping” because the

manufacturer is not using a wholesaler, but is selling directly to pharmacies, even though a third-

party logistics company is actually arranging storage and transportation of the drug to the

pharmacy.

       Although wholesaling is the dominant way to distribute branded drugs in this country, the

use of a third-party logistics company to “direct ship” to pharmacies is increasingly common.

And the DEA has acknowledged that “direct shipping’ agreements are not prohibited.




       76
          Kathleen Iacocca, Yao Zhao, Resell vs. Direct Models: US Branded Drug Distribution
in the Future, PharmaExec (July 17, 2015), available at http://www.pharmexec.com/resell-vs-
direct-models-us-branded-drug-distribution-future; Letter from N. Yeager to defense counsel of
Oct. 26, 2018.


                                                  108
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 109 of 117
                                                                              III. Final Instructions
                                                                        C. Elements of the Offense

                        Defendants’ Proposed Final Instruction No. 55

              VIOLATION OF COMPANY POLICY OR INDUSTRY CODE
                      IS NOT A CRIME (IF APPLICABLE) 77

       You have also heard some evidence in this case about various company policies and the

Pharmaceutical Research and Manufacturers of America’s Code on Interactions with Healthcare

Professionals, sometimes called the “PhRMA Code.” Violating a company policy or the

PhRMA Code is not a crime. You are not tasked with determining whether any actions violated

company policies or the PhRMA Code. Your only task is to decide whether the government has

proved beyond a reasonable doubt that the defendants violated the RICO conspiracy statute.




       77
          See United States v. Anderson, No. 05-CR-249, 2006 WL 1983770, at *3 (D. Minn.
July 13, 2006) (“[A] violation of an internal company policy is not a crime.”); see also Skilling v.
United States, 561 U.S. 358, 409–10 (2010) (showing a violation of a workplace rule, by itself, is
not punishable under the mail or wire fraud statutes); United States v. Harvard, 103 F.3d 412,
422 (5th Cir. 1997) (cautioning the jury they “may not find the Defendant guilty of any crime
solely because he may have violated [] an administrative banking regulation or because he may
have violated internal bank policies”).


                                                109
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 110 of 117
                                                                                  III. Final Instructions
                                                                            C. Elements of the Offense

                         Defendants’ Proposed Final Instruction No. 56

                                               VENUE78

        Finally, you must also determine if the government has proven venue in this district.

Venue refers to the location of the alleged crime. The indictment alleges that the acts in

furtherance of the enterprise occurred in part in this judicial district, the District of

Massachusetts. This District of Massachusetts covers the Commonwealth of Massachusetts.

        You have heard some evidence that some Insys employees lived and worked in

Massachusetts. You have heard some evidence that Insys marketed Subsys to some physicians

in Massachusetts, and that some Massachusetts physicians might have prescribed Subsys to some

patients. I instruct you that this does not establish venue in Massachusetts.

        To establish that venue is appropriate in Massachusetts, the government must prove at

least one overt act in fact occurred in Massachusetts. An “overt act” is an act knowingly

committed by someone that the government has proven was a member of the alleged conspiracy

for the specific purpose and with the specific intent of accomplishing some purpose of the

conspiracy. Even if other acts were committed outside this district, venue is established in

Massachusetts only if some act in furtherance of the conspiracy took place in this district.

Unless the government has proven that a member of the alleged conspiracy committed such an

overt act in Massachusetts, you must return a verdict of not guilty.




        78
          Adapted from United States v. Napout, No. 15-CR-252, Dkt. No. 872 (E.D.N.Y. Dec.
26, 2017); see United States v. Josleyn, 99 F.3d 1182, 1191–92 (1st Cir. 1996) (“[V]enue in a
conspiracy case depends upon whether an overt act in furtherance of the alleged conspiracy
occurred in the trial district.”); Whitfield v. United States, 543 U.S. 209, 218, 125 S. Ct. 687, 693,
160 L. Ed. 2d 611 (2005) (“[V]enue is proper in any district in which an overt act in furtherance
of the conspiracy was committed, even where an overt act is not a required element of the
conspiracy offense.”).


                                                  110
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 111 of 117
                                                                               III. Final Instructions
                                                                         C. Elements of the Offense

          While the government’s burden as to everything else in the case is proof beyond a

reasonable doubt, venue need only be proved by the lesser standard of “preponderance of the

evidence.” That means to prove that the fact is more likely true than not true. I emphasize that

this lesser standard applies only where I specifically mention it in this charge. For all other

issues, the standard is “beyond a reasonable doubt.”

          If you find that the government has failed to prove by a preponderance of the evidence

that any act in furtherance of the enterprise within this district, you must find the defendants not

guilty.




                                                 111
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 112 of 117
                                                                                 III. Final Instructions
                                                                          D. Deliberations and Verdict

                           III.D. DELIBERATIONS AND VERDICT

                          Defendants’ Proposed Final Instruction No. 57

                             FOREPERSON’S ROLE; UNANMITY79

       I come now to the last part of the instructions, the rules for your deliberations.

       When you retire you will discuss the case with the other jurors to reach agreement if you

can do so. You shall permit your foreperson to preside over your deliberations, and your

foreperson will speak for you here in court. Your verdict must be unanimous.




       79
            First Circuit Pattern Instruction 6.01 (Updated 6/14/2002).


                                                 112
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 113 of 117
                                                                                 III. Final Instructions
                                                                          D. Deliberations and Verdict

                          Defendants’ Proposed Final Instruction No. 58

                              CONSIDERATION OF EVIDENCE80

       Your verdict must be based solely on the evidence and on the law as I have given it to

you in these instructions. However, nothing that I have said or done is intended to suggest what

your verdict should be—that is entirely for you to decide.




       80
            First Circuit Pattern Instruction 6.02 (Updated 4/29/2013).


                                                 113
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 114 of 117
                                                                                  III. Final Instructions
                                                                           D. Deliberations and Verdict

                           Defendants’ Proposed Final Instruction No. 59

                                   REACHING AGREEMENT81

        Each of you must decide the case for yourself, but you should do so only after

considering all the evidence, discussing it fully with the other jurors, and listening to the views of

the other jurors.

        Do not be afraid to change your opinion if you think you are wrong. But do not come to

a decision simply because other jurors think it is right.

        This case has taken time and effort to prepare and try. There is no reason to think it could

be better tried or that another jury is better qualified to decide it. It is important therefore that

you reach a verdict if you can do so conscientiously. If it looks at some point as if you may have

difficulty in reaching a unanimous verdict, and if the greater number of you are agreed on a

verdict, the jurors in both the majority and the minority should reexamine their positions to see

whether they have given careful consideration and sufficient weight to the evidence that has

favorably impressed the jurors who disagree with them. You should not hesitate to reconsider

your views from time to time and to change them if you are persuaded that this is appropriate.

        It is important that you attempt to return a verdict, but, of course, only if each of you can

do so after having made your own conscientious determination. Do not surrender an honest

conviction as to the weight and effect of the evidence simply to reach a verdict.




        81
             First Circuit Pattern Instruction 6.03 (Updated 6/14/2002).


                                                  114
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 115 of 117
                                                                              III. Final Instructions
                                                                       D. Deliberations and Verdict

                          Defendants’ Proposed Final Instruction No. 60

                                RETURN OF VERDICT FORM82

       I want to read to you now what is called the verdict form. This is simply the written

notice of the decision you will reach in this case.

       [Read form.]

       After you have reached unanimous agreement on verdicts for all of the defendants, your

foreperson will fill in the form that has been given to you, sign and date it, and advise the jury

officer outside your door that you are ready to return to the courtroom. After you return to the

courtroom, your foreperson will deliver the completed verdict form as directed in open court.




       82
            First Circuit Pattern Instruction 6.04 (Updated 10/23/2006).


                                                 115
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 116 of 117
                                                                              III. Final Instructions
                                                                       D. Deliberations and Verdict

                          Defendants’ Proposed Final Instruction No. 61

                             COMMUNICATIONS WITH COURT83

       If it becomes necessary during your deliberations to communicate with me, you may send

a note through the jury officer signed by your foreperson or by one or more members of the jury.

No member of the jury should ever attempt to communicate with me on anything concerning the

case except by a signed writing, and I will communicate with any member of the jury on

anything concerning the case only in writing, or orally here in open court. If you send out a

question, I will consult with the parties as promptly as possible before answering it, which may

take some time. You may continue with your deliberations while waiting for the answer to any

question. Remember that you are not to tell anyone—including me—how the jury stands,

numerically or otherwise, until after you have reached a unanimous verdict or have been

discharged.




       83
            First Circuit Pattern Instruction 6.05 (Updated 10/05/2012).


                                                 116
      Case 1:16-cr-10343-ADB Document 581 Filed 12/05/18 Page 117 of 117
                                                                            III. Final Instructions
                                                                     D. Deliberations and Verdict

                       Defendants’ Proposed Final Instruction No. 62

                   EACH DEFENDANT SEPARATELY; UNANIMITY

       As I told you at the outset of this case, each defendant must be considered separately.

Your verdict as to each defendant must be unanimous.84




       84
        Adapted from First Circuit Pattern Instruction 1.02 (Updated 7/27/2007); Sand et al.,
Modern Federal Jury Instructions (Crim.), Inst. 3-7 (2018).


                                               117
